--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Copy


 


 




 


 


 


 
STOCK PURCHASE AGREEMENT
by and among


DEEP DOWN, INC.,


CUMING CORPORATION


And


THE SELLING STOCKHOLDERS


______________


Dated as of May 3, 2010


 


 

--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 

   Page
ARTICLE I
 
1
DEFINITIONS
 
1
1.1
Certain Definitions
 
1
1.2
Terms
 
8
1.3
Other Definitional and Interpretive Matters
 
10
ARTICLE II SALE AND PURCHASE OF SHARES, PURCHASE PRICE; CLOSING
 
11
2.1
Sale and Purchase of Shares
 
11
2.2
Purchase Price
 
11
2.3
Payment of Purchase Price
 
11
2.4
Purchase Price Adjustment for Working Capital.
 
12
2.5
Closing Date
 
14
2.6
Deliveries Prior to the Closing Date
 
14
2.7
Deliveries on the Closing Date
 
14
ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLING STOCKHOLDERS
 
15
3.1
Organization and Good Standing
 
15
3.2
Authorization of Agreement.
 
16
3.3
Conflicts; Consents of Third Parties.
 
16
3.4
Ownership and Transfer of Shares.
 
16
3.5
Litigation
 
16
3.6
Financial Advisors
 
17
ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY
 
17
4.1
Organization and Good Standing
 
17
4.2
Authorization of Agreement
 
17
4.3
Conflicts; Consents of Third Parties
 
17
4.4
Capitalization
 
18
4.5
Subsidiaries
 
19
4.6
Corporate Records.
 
19
4.7
Financial Statements.
 
20
4.8
No Undisclosed Liabilities
 
21

 
 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     Page
4.9
Absence of Certain Developments
 
21
4.10
Taxes
 
23
4.11
Real Property.
 
26
4.12
Tangible Personal Property.
 
27
4.13
Technology and Intellectual Property.
 
28
4.14
Material Contracts
 
32
4.15
Employee Benefits Plans
 
34
4.16
Labor
 
37
4.17
Litigation
 
38
4.18
Compliance with Laws; Permits
 
38
4.19
Environmental Matters
 
39
4.20
Insurance.
 
40
4.21
Inventories
 
40
4.22
Accounts and Notes Receivable and Payable
 
41
4.23
Related Party Transactions.
 
41
4.24
Customers and Suppliers
 
41
4.25
Product Warranty; Product Liability.
 
42
4.26
Banks; Power of Attorney
 
42
4.27
Certain Payments
 
43
4.28
Certain Governmental Matters
 
43
4.29
Financial Advisors
 
43
4.30
Full Disclosure.
 
43
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
43
5.1
Organization and Good Standing
 
43
5.2
Authorization of Agreement
 
44
5.3
Conflicts; Consents of Third Parties
 
44
5.4
Litigation
 
44
5.5
Investment Intention
 
44
5.6
Financial Advisors
 
45
ARTICLE VI COVENANTS
 
45

 
 
iii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     Page
6.1
Access to Information; Confidentiality
 
45
6.2
Conduct of the Business Pending the Closing
 
46
6.3
Third Party Consents
 
49
6.4
Governmental Consents and Approvals
 
50
6.5
Further Assurances
 
50
6.6
No Shop
 
50
6.7
Non-Competition; Non-Solicitation; Confidentiality
 
51
6.8
Preservation of Records
 
52
6.9
Publicity.
 
53
6.10
Cooperation with Financing
 
53
6.11
Related-Party Transactions with Non-Management Affiliates
 
53
6.12
Monthly Financial Statements
 
54
6.13
Fees and Expenses
 
54
6.14
Notification of Certain Matters.
 
54
6.15
Indebt
 
55
6.16
Resignation of Directors
 
55
6.17
Use of Name.
 
55
6.18
Registration Rights for Purchaser Common Stock
 
56
6.19
Environmental Matters.
 
56
ARTICLE VII CONDITIONS TO CLOSING
 
56
7.1
Conditions Precedent to Obligations of Purchaser
 
56
7.2
Conditions Precedent to Obligations of the Selling Stockholders
 
59
ARTICLE VIII INDEMNIFICATION
 
60
8.1
Survival of Representations and Warranties
 
60
8.2
Indemnification
 
60
8.3
Indemnification Procedures
 
62
8.4
Limitations on Indemnification for Breaches of Representations and Warranties
 
64
8.5
Tax Matters
 
64
8.6
Indemnity Escrow
 
67
8.7
Tax Treatment of Indemnity Payments.
 
68

 
 
iv

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

   Page
ARTICLE IX TERMINATION
 
68
9.1
Termination of Agreement
 
68
9.2
Procedure Upon Termination.
 
69
9.3
Effect of Termination
 
69
9.4
Deposit.
 
70
ARTICLE X MISCELLANEOUS
 
70
10.1
Expenses
 
70
10.2
Stockholder Representative
 
70
10.3
Submission to Jurisdiction; Consent to Service of Process; Waiver of Jury Trial
 
71
10.4
Entire Agreement; Amendments and Waivers
 
72
10.5
Governing Law
 
72
10.6
Notices.
 
72
10.7
Severability
 
73
10.8
Binding Effect; Assignment
 
73
10.9
Non-Recourse
 
74
10.10
Counterparts.
 
74

 
Exhibits


Exhibit A – Selling Stockholders Information


Exhibit B – Termination and Release relating to leases at 225 Bodwell Street


Exhibit C – Escrow Agreement


Exhibit D – Side Letter Agreement


Exhibit E – Affiliate Waiver and Release


Exhibit F – Transition Services Agreement


Exhibit G – Lease between Company and 225 Bodwell Corporation
 
 
v

--------------------------------------------------------------------------------


 
STOCK PURCHASE AGREEMENT

 
This STOCK PURCHASE AGREEMENT, dated May 3, 2010 (the “Agreement”), by and among
Deep Down, Inc., a corporation existing under the laws of Nevada (“Purchaser”),
Cuming Corporation, a corporation existing under the laws of Massachusetts (the
“Company”), and the stockholders of the Company listed on the signature pages
hereof under the heading “Selling Stockholders” (collectively, the “Selling
Stockholders”).
 
W I T N E S S E T H:


WHEREAS, the Selling Stockholders own an aggregate of 10,000 shares of the
common stock, $1.00 par value per share (the “Shares”), of the Company, which,
together with the Preferred Stock (as defined herein), constitute all of the
issued and outstanding shares of capital stock of the Company;
 
WHEREAS, the Selling Stockholders desire to sell to Purchaser, and Purchaser
desires to purchase from the Selling Stockholders, the Shares for the Purchase
Price and upon the terms and conditions hereinafter set forth; and
 
WHEREAS, certain terms used in this Agreement are defined in Section 1.1;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1           Certain Definitions. For purposes of this Agreement, the following
terms shall have the meanings specified in this Section 1.1:
 
“Adjustment Escrow Account” means a separate account, set up pursuant to the
Escrow Agreement, where the Adjustment Escrow Amount is held for disbursement by
the Escrow Agent, in accordance with the terms of the Escrow Agreement.
 
“Adjustment Escrow Amount” means $1,000,000.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Affiliated Group” means any affiliated group within the meaning of Section 1504
of the Code or any comparable or analogous group under applicable Law.
 
 

--------------------------------------------------------------------------------


 
“Business Day” means any day of the year on which national banking institutions
in Texas or Massachusetts are open to the public for conducting business and are
not required or authorized to close.
 
“Cash” means the amount of cash and bank deposits as reflected in bank
statements, and certificates of deposit less escrowed amounts or other
restricted cash balances and less the amounts of any unpaid checks, drafts and
wire transfers issued on or prior to the date of determination, calculated in
accordance with GAAP applied on a basis consistent with the preparation of the
Financial Statements.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company Transaction Expenses” means, except as otherwise expressly set forth in
this Agreement, the aggregate amount of all out-of-pocket fees and expenses,
incurred by or on behalf of, or paid or to be paid by, the Company or any of the
Subsidiaries at or prior to the Closing Date in connection with the process of
selling the Company or otherwise relating to the negotiation, preparation or
execution of this Agreement or any documents or agreements contemplated hereby
or the performance or consummation of the transactions contemplated hereby,
including (A) any fees and expenses associated with obtaining necessary or
appropriate waivers, consents or approvals of any Governmental Body or third
parties on behalf of the Company or any of the Subsidiaries, (B) any fees or
expenses associated with obtaining the release and termination of any Liens; (C)
all brokers’ or finders’ fees; (D) fees and expenses of counsel, advisors,
consultants, investment bankers, accountants, and auditors and experts, and (E)
all sale, “stay-around,” retention, or similar bonuses or payments to current or
former directors, officers, employees and consultants paid as a result of or in
connection with the transactions contemplated hereby.
 
“Contract” means any contract, agreement, indenture, note, bond, mortgage, loan,
instrument, lease, license, commitment or other arrangement, understanding,
undertaking, commitment or obligation.
 
“Customer Related Letters of Credit for Advance Payment or Contract Performance
Guarantees” means standby letters of credit issued by Rockland Trust Company in
favor of Daewoo Shipbuilding and Marine Engineering Co. Ltd. and Hyundai Heavy
Industries Co., Ltd. for advance performance payments received on contracts
and/or warranty performance guarantees on contracts in the Company’s order
backlog.
 
“Deferred Revenue” means a liability on the Company’s balance sheet reflecting
advance payments from customers net of accrued revenues recorded as net sales
when shipments are made at no charge due to fixed milestone payment schedules
per the customer’s contract.
 
“Environmental Costs and Liabilities” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages
(including punitive damages and consequential damages), costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person or in response to any violation of Environmental Law, whether
known or unknown, accrued or contingent, whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
otherwise, to the extent based upon, related to, or arising under or pursuant to
any Environmental Law, Environmental Permit, Order or agreement with any
Governmental Body or other Person, which relates to any environmental, health or
safety condition, violation of Environmental Law or a Release or threatened
Release of Hazardous Materials.
 
 
2

--------------------------------------------------------------------------------


 
“Environmental Law” means any Law in any way relating to the protection of human
health and safety, the environment or natural resources including the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. App.
§ 1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act
(42 U.S.C. § 7401 et seq.) the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136
et seq.), and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.),
as each has been or may be amended and the regulations promulgated pursuant
thereto.
 
“Environmental Permit” means any Permit required by Environmental Laws for the
operation of the Company and the Subsidiaries and any Order related thereto.
 
“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.
 
“Escrow Agent” means a financial institution mutually agreed by Purchaser and
Selling Stockholders.
 
“Escrow Agreement” means an escrow agreement by and among the Escrow Agent,
Purchaser and Stockholder Representative in substantially the form of Exhibit C
hereto.
 
“Excluded Affiliates” means Cuming Microwave Corporation, Cuming Lehman
Chambers, Inc. and 225 Bodwell Corporation, each of which is a corporation
existing under the laws of Massachusetts, and 244 Bodwell, LLC, a limited
liability company existing under the laws of Massachusetts, and any other Person
that, directly or indirectly, is controlled by any such entity.
 
“GAAP” means generally accepted accounting principles in the United States as of
the date hereof.
 
“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
 
“Hazardous Material” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos,
polychlorinated biphenyls, radon, mold and urea formaldehyde insulation.
 
 
3

--------------------------------------------------------------------------------


 
“Included Current Assets” means accounts receivable, inventory, contracts in
progress,  and prepaid expenses, but excluding deferred tax assets and
receivables from any of the Company’s Affiliates, directors, employees, officers
or Stockholders and any of their Affiliates, determined in accordance with GAAP
applied using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Company’s
audited Financial Statements for the most recent fiscal year end as if such
accounts were being prepared and audited as of a fiscal year end; provided,
however, that any amounts that otherwise would be included in the foregoing
Included Current Assets but are included in the calculation of Net Customer
Deposit Liabilities as of the Closing Date shall not be included for purposes of
this definition; provided, further, however, if it is determined after Closing
as part of the process set forth in Section 2.4 that the amount of Net Customer
Deposit Liabilities as of the Closing Date that were reflected in an adjustment
to the payment of the Purchase Price as provided under Section 2.2 was not the
actual amount of Net Customer Deposit Liabilities as of the Closing Date then
the excess (if any) of (i) the amount by which the Purchase Price was reduced
pursuant to Section 2.2 over (ii) the actual amount of Net Customer Deposit
Liabilities as of the Closing Date, shall be considered an Included Current
Asset for purposes of determining Closing Working Capital.
 
“Included Current Liabilities” means accounts payable, accrued and unpaid Taxes,
accrued and unpaid expenses, and accrued and unpaid wages and withholdings, but
excluding payables to any of the Company’s Affiliates, directors, officers or
Stockholders and any of their Affiliates and the current portion of long term
Indebtedness, determined in accordance with GAAP applied using the same
accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation methodologies
that were used in the preparation of the Company’s audited Financial Statements
for the most recent fiscal year end as if such accounts were being prepared and
audited as of a fiscal year end; provided, however, that any amounts that
otherwise would be included in the foregoing Included Current Liabilities but
are included in the calculation of Net Customer Deposit Liabilities as of the
Closing Date shall not be included for purposes of this definition; provided
further, however, if it is determined after Closing as part of the process set
forth in Section 2.4 that the amount of Net Customer Deposit Liabilities as of
the Closing Date that were reflected in an adjustment to the payment of the
Purchase Price as provided under Section 2.2 was not the actual amount of Net
Customer Deposit Liabilities as of the Closing Date then the excess (if any) of
(i) the actual amount of Net Customer Deposit Liabilities as of the Closing Date
over (ii) the amount by which the Purchase Price was reduced pursuant to Section
2.2, shall be considered an Included Current Liability for purposes of
determining Closing Working Capital.
 
 “Indebtedness” of any Person means, without duplication, (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other monetary obligations in
respect of (A) indebtedness of such Person for money borrowed and
(B) indebtedness evidenced by notes, debentures, bonds or other similar
instruments for the payment of which such Person is responsible or liable;
(ii) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
trade accounts payable and other accrued current liabilities arising in the
Ordinary Course of Business (other than the current liability portion of any
indebtedness for borrowed money)); (iii) all obligations of such Person under
leases required to be capitalized in accordance with GAAP; (iv) all obligations
of such Person for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction; (v) all obligations of such
Person under interest rate or currency swap transactions (valued at the
termination value thereof); (vi) the liquidation value, accrued and unpaid
dividends, prepayment or redemption premiums and penalties (if any), unpaid fees
or expenses and other monetary obligations in respect of any redeemable
preferred stock of such Person; (vii) all obligations of the type referred to in
clauses (i) through (vi) of any Persons for the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (viii) all obligations
of the type referred to in clauses (i) through (vii) of other Persons secured by
(or for which the holder of such obligations has an existing right, contingent
or otherwise, to be secured by) any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).
 
 
4

--------------------------------------------------------------------------------


 
“Indemnity Escrow Account” means an account, set up pursuant to the Escrow
Agreement, where the Indemnity Escrow Amount is held for disbursement by the
Escrow Agent, in accordance with the terms of the Escrow Agreement.
 
“Indemnity Escrow Amount” means $2,000,000.
 
“Independent Valuation Firm” means KPMG Forensic, and if KPMG Forensic refuses
or is unable to perform the requested services, Purchaser and the Stockholder
Representative shall negotiate in good faith to agree upon a different valuation
firm.
 
“Intellectual Property” means any rights available (including with respect to
Technology) under patent, copyright, trade secret or trademark law or any other
similar statutory provision or common law doctrine in the United States, or
wherever they may exist,  and also domain names.
 
“IRS” means the Internal Revenue Service.
 
“Knowledge” means, with respect to any Person that is not an individual, the
knowledge after due inquiry of such Person’s directors and executive officers
and all other officers and managers having responsibility relating to the
applicable matter or, in the case of an individual, knowledge after due inquiry.
 
“Law” means any foreign, federal, state or local law (including common law),
statute, code, ordinance, rule, regulation, Order or other requirement.
 
 
5

--------------------------------------------------------------------------------


 
“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, mediation, investigation, inquiry, proceedings or claims (including
counterclaims) by or before a Governmental Body.
 
“Liability” means any debt, loss, damage, adverse claim, fines, penalties,
liability or obligation (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, matured or
unmatured, determined or determinable, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise), and
including all costs and expenses relating thereto, including all fees,
disbursements and expenses of legal counsel, experts, engineers and consultants
and costs of investigation.
 
“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
claim, lease, charge, option, right of first refusal, easement, servitude,
proxy, voting trust or agreement, transfer restriction under any shareholder or
similar agreement, encumbrance or any other restriction or limitation
whatsoever.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, properties, results of operations, condition (financial or otherwise) or
prospects of the Company and the Subsidiaries taken as a whole, or (ii) the
ability of the Selling Stockholders to consummate the transactions contemplated
by this Agreement or perform their obligations under this Agreement or the
Selling Stockholder Documents.
 
“Net Customer Deposit Liabilities” means (A) deferred revenue less (B) cash
and  investments used as collateral for Customer Related Letters of Credit for
Advance Payment or Contract Performance Guarantees,  prepaid sales commissions,
prepaid letter of credit issuance fees, unamortized tooling and customer
progress milestone invoices in Accounts Receivable not related to shipments that
have been reclassed to Deferred Revenue.
 
“Order” means any order, injunction, judgment, doctrine, decree, ruling, writ,
assessment or arbitration award of a Governmental Body.
 
“Ordinary Course of Business” means the ordinary and usual course of day-to-day
operations of the business of the Company and the Subsidiaries through the date
hereof consistent with past practice.
 
“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.
 
“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance which have been delivered to Purchaser; (ii) statutory liens for
current Taxes, assessments or other governmental charges not yet delinquent or
the amount or validity of which is being contested in good faith by appropriate
proceedings, provided an appropriate reserve has been established herefore in
the Financial Statements in accordance with GAAP; (iii) mechanics’, carriers’,
workers’, and repairers’ Liens arising or incurred in the Ordinary Course of
Business that are not material to the business, operations and financial
condition of the Company Property so encumbered and that are not resulting from
a breach, default or violation by the Company or any of the Subsidiaries of any
Contract or Law; and (iv) zoning, entitlement and other land use and
environmental regulations by any Governmental Body, provided that such
regulations have not been violated.
 
 
6

--------------------------------------------------------------------------------


 
“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.
 
“Release” means any release, spill, emission, leaking, pumping, poring,
injection, deposit, dumping, emptying, disposal, discharge, dispersal, leaching
or migration into the indoor or outdoor environment, or into or out of any
property.
 
“Remedial Action” means all actions including any capital expenditures
undertaken to (i) clean up, remove, treat or in any other way address any
Hazardous Material; (ii) prevent the Release or threat of Release, or minimize
the further Release of any Hazardous Material so it does not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment; (iii) perform pre-remedial studies and investigations or
post-remedial monitoring and care; (iv) prevent exposure, including any activity
and use limitations or restrictions adopted or imposed pursuant to Environmental
Laws, or  (v)  correct a condition of noncompliance with Environmental Laws.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Software” means any and all computer programs, whether in source code or object
code; databases and compilations, whether machine readable or otherwise;
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing; and all documentation including user manuals
and other training documentation related to any of the foregoing.
 
“Subsidiary” means any Person of which (i) a majority of the outstanding share
capital, voting securities or other equity interests are owned, directly or
indirectly, by the Company or (ii) the Company is entitled, directly or
indirectly, to appoint a majority of the board of directors, board of managers
or comparable body of such Person.
 
“Target Working Capital” means an amount equal to $9,100,000.
 
“Taxes” means (i) all federal, state, local or foreign taxes, charges, fees,
imposts, levies or other assessments, including all income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property and
estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, (ii) all interest, penalties, fines, additions to tax or additional
amounts imposed by any Taxing Authority in connection with any item described in
clause (i), and (iii) any transferee liability in respect of any items described
in clauses (i) or (ii) payable by reason of Contract, assumption, transferee
liability, operation of Law, Treasury Regulation Section 1.1502-6(a) (or any
predecessor or successor thereof of any analogous or similar provision under
Law) or otherwise.
 
 
7

--------------------------------------------------------------------------------


 
“Taxing Authority” means the IRS and any other Governmental Body responsible for
the administration of any Tax.
 
“Tax Return” means any return, report or statement required to be filed with
respect to any Tax (including any elections, declarations, schedules or
attachments thereto, and any amendment thereof), including any information
return, claim for refund, amended return or declaration of estimated Tax, and
including, where permitted or required, combined, consolidated or unitary
returns for any group of entities that includes the Company, any of the
Subsidiaries, or any of their Affiliates.
 
“Technology” means, collectively, designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, results of research and development,
Software, tools, data, inventions, apparatus, creations, improvements, works of
authorship and other similar materials, and all recordings, graphs, drawings,
reports, analyses, and other writings, and any other embodiments of the above,
in any form whether or not specifically listed herein, and all related
technology, that are used, incorporated, or embodied in or displayed by any of
the foregoing or used in the design, development, reproduction, sale, marketing,
maintenance or modification of any of the foregoing.
 
“WARN” means the Worker Adjustment and Retraining Notification Act of 1988, as
amended.
 
1.2           Terms Defined. Elsewhere in this Agreement For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated:
 

 
Term
Section
       
Acquisition Transaction
6.6(a)
 
Agreement
Recitals
 
Balance Sheet
4.7(a)
 
Balance Sheet Date
4.7(a)
 
Basket
8.4(a)
 
Closing
2.5
 
Closing Balance Sheet
2.4(b)
 
Closing Date
2.5
 
Closing Working Capital
2.4(a)
 
Closing Working Capital Statement
2.4(b)
 
COBRA
4.15(p)
 
Common Stock
4.4(a)
 
Company
Company Documents
Company Marks
Recitals
4.2
6.17
 
Company Permits
4.18(b)
 
Company Plans
4.15(a)
 
Company Property
4.11(a)
 
Company Properties
4.11(a)
 
Confidential Information
6.7(c)

 
 
8

--------------------------------------------------------------------------------


 

 
Term
Section
       
Confidentiality Agreement
Deposit
6.1
9.4
 
Employees
Environmental Assessment
4.15(a)
6.19
 
ERISA Affiliate
Escrowed Stock
4.15(a)
9.4
 
Facility
Final Closing Working Capital
6.2(b)(xi)
2.4(d)
 
Financial Statements
4.7(a)
 
FIRPTA Affidavit
2.7(h)
 
Government Contract
4.28
 
Losses
8.2(a)
 
Material Contracts
Multiemployer Plan
4.14(a)
4.15(a)
 
Owned Property
4.11(a)
 
Owned Properties
4.11(a)
 
PBGC
4.15(i)
 
Personal Property Leases
Phase III Project
Preferred Stock
4.12(b)
6.2(b)(xi)
4.4(a)
 
Purchase Price
Purchaser
Purchaser Common Stock
Purchaser Common Stock Escrow Agent
Purchaser Common Stock Escrow Agreement
Purchaser Documents
Purchaser Expenses
2.2
Recitals
2.2
9.4
9.4
5.2
9.3
 
Purchaser Indemnified Parties
8.2(a)
 
Real Property Lease
Real Property Leases
4.11(a)
4.11(a)
 
Related Persons
4.23
 
Representatives
6.6(a)
 
Restricted Business
6.7(a)
 
Selling Stockholders
Recitals
 
Selling Stockholder Documents
3.2
 
Selling Stockholder Indemnified Parties
8.2(b)
 
Stockholder Representative
10.2(a)
 
Straddle Period
8.5(c)
 
Shares
Recitals
 
Survival Period
8.1
 
Tax Claim
8.5(d)(i)
 
Termination Date
9.1(a)
 
Third Party Claim
8.3(b)
 
Title IV Plans
4.15(a)
 
Unresolved Claims
8.6

 
9

--------------------------------------------------------------------------------


 
1.3           Other Definitional and Interpretive Matters.
 
(a)  Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:
 
Calculation of Time Period.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded.  If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.
 
Dollars.  Any reference in this Agreement to $ shall mean U.S. dollars.
 
Exhibits/Schedules.  The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this
Agreement.  All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall be defined as set forth in this Agreement.
 
Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.
 
Headings.  The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.  All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.
 
Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.
 
Including.  The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.
 
Laws.  Any reference to a particular law (whether of a specific act, statute or
section thereto) shall be deemed also to refer to such law as it may be amended
from time to time and to any successor law or provision thereto.
 
(b)           The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.
 
 
10

--------------------------------------------------------------------------------


 
ARTICLE II
 
SALE AND PURCHASE OF SHARES, PURCHASE PRICE; CLOSING
 
2.1           Sale and Purchase of Shares. Upon the terms and subject to the
conditions contained herein, on the Closing Date, each Selling Stockholder
agrees to sell to Purchaser, free and clear of any and all Liens, and Purchaser
agrees to purchase from each Selling Stockholder, the Shares owned by such
Selling Stockholder set forth opposite such Selling Stockholder’s name on
Exhibit A hereto.
 
2.2           Purchase Price.  The aggregate purchase price to be paid by
Purchaser for the Shares shall be an amount in cash equal to $47,000,000.00,
less (i)  an amount equal to the Net Customer Deposit Liabilities (subject to
adjustment as provided in Section 2.4 (the “Cash Price”), plus (ii) the issuance
and delivery to the Selling Stockholders of 25,000,000 shares (as adjusted from
time to time after the date hereof to and until the Closing Date commensurately
in respect of any issuance of additional shares by Purchaser as a dividend or
other distribution on outstanding shares of such stock or any combination or
subdivision of the shares of such stock into a smaller or greater, respectively,
number of shares of such stock) of common stock (which includes the Escrowed
Stock held pursuant to Section 9.4 ), par value $0.001 per share, of Purchaser
(“Purchaser Common Stock,” and collectively with the Cash Price, the “Purchase
Price”).
 
2.3           Payment of Purchase Price.
 
(a)  On the Closing Date, Purchaser shall pay the Cash Price less the Adjustment
Escrow Amount and the Indemnity Escrow Amount to the Selling Stockholders, which
shall be paid to or at the direction of the Selling Stockholders by wire
transfer of immediately available funds into accounts designated in writing by
the Selling Stockholders not less than two (2) Business Days prior to the
Closing Date; with such amounts paid to the accounts of the Selling Stockholders
allocated among them in accordance with their pro rata ownership of the Shares
as set forth on Exhibit A.
 
(b)  On the Closing Date, Purchaser shall deliver, or with respect to the
Escrowed Stock, cause to be delivered to the Selling Stockholders the Purchaser
Common Stock n the applicable share amounts among them as set forth on Exhibit
A.
 
(c)  On the Closing Date, Purchaser shall pay the Adjustment Escrow Amount and
the Indemnity Escrow Amount to the Escrow Agent by wire transfer of immediately
available funds for deposit into the Adjustment Escrow Account and the Indemnity
Escrow Account, respectively, established pursuant to the terms of the Escrow
Agreement, to be held by the Escrow Agent pursuant to the terms and conditions
thereof.
 
 
11

--------------------------------------------------------------------------------


 
(d)  Seller represents and warrants that no payments that will be made in
respect of the Purchase Price hereunder to any Selling Stockholder will be
subject to any employment-related Taxes.  If, however, it is determined that any
such payments are subject to any employment-related Taxes, such payments made to
the Selling Stockholders, who are (or were) employees of the Company, under this
Agreement shall be subject to such reduction for employment-related Taxes as
shall be required by applicable federal and state withholding Laws and all such
withheld amounts shall be remitted to the applicable Taxing Authorities promptly
following the date of payment.  Despite having amounts so withheld, the
applicable Selling Stockholders shall be treated as though they had received and
shall be deemed to have received the full amounts of the Purchase Price to which
they are otherwise entitled.
 
2.4           Purchase Price Adjustment for Working Capital.

 
(a)  Following the Closing, the Purchase Price shall be adjusted as provided
herein to reflect the difference between Closing Working Capital and Target
Working Capital. “Closing Working Capital” means (A) the consolidated Included
Current Assets of the Company and the Subsidiaries, less (B) the consolidated
Included Current Liabilities of the Company and the Subsidiaries, determined as
of the open of business on the Closing Date.
 
(b)  Within seventy-five (75) days following the Closing Date, Purchaser shall
deliver to the Stockholder Representative a consolidated balance sheet of the
Company and the Subsidiaries as of the open of business on the Closing Date (the
“Closing Balance Sheet”) and a statement of Closing Working Capital and final
Net Customer Deposit Liabilities derived from the Closing Balance Sheet (the
“Closing Working Capital Statement”).  The Closing Balance Sheet and the Closing
Working Capital Statement shall be prepared in accordance with GAAP applied
using the same accounting methods, practices, principles, policies and
procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Company’s
audited Financial Statements for the most recent fiscal year end as if such
Closing Balance Sheet was as of a fiscal year end.
 
(c)  Acceptance of Statements; Dispute Procedures. The Closing Balance Sheet and
the Closing Working Capital Statement (and the computation of Closing Working
Capital and Net Customer Deposit Liabilities indicated thereon) delivered by
Purchaser to the Stockholder Representative shall be conclusive and binding upon
the parties unless the Stockholder Representative, within thirty (30) days after
delivery to the Stockholder Representative of the Closing Balance Sheet and the
Closing Working Capital Statement, notifies Purchaser in writing that the
Stockholder Representative disputes any of the amounts set forth therein,
specifying the nature of the dispute and the basis therefor.  The parties shall
in good faith attempt to resolve any dispute and, if the parties so resolve all
disputes, the Closing Balance Sheet and the Closing Working Capital Statement
(and the computation of Closing Working Capital and Net Customer Deposit
Liabilities indicated thereon), as amended to the extent necessary to reflect
the resolution of the dispute, shall be conclusive and binding on the
parties.  If the Purchaser and the Stockholder Representative do not reach
agreement in resolving the dispute within sixty (60) days after notice is given
by the Stockholder Representative to Purchaser pursuant to the second preceding
sentence, the parties shall submit the dispute to the Independent Valuation Firm
for resolution. Each of Purchaser and the Stockholder Representative agrees to
execute, if requested by the Independent Valuation Firm, a reasonable engagement
letter.  Purchaser and the Stockholder Representative shall cooperate with the
Independent Valuation Firm and promptly provide all documents and information
requested by the Independent Valuation Firm.  Promptly, but no later than thirty
(30) days after acceptance of appointment as the Independent Valuation Firm, the
Independent Valuation Firm shall determine (it being understood that in making
such determination, the Independent Valuation Firm shall be functioning as an
expert and not as an arbitrator), based solely on written submissions by
Purchaser and the Stockholder Representative, and not by independent review,
only those issues in dispute and shall render a written report as to the
resolution of the dispute and the resulting computation of the Closing Working
Capital which shall be conclusive and binding on the parties hereto. All
proceedings conducted by the Independent Valuation Firm shall take place in
Houston, Texas.  In resolving any disputed item, the Independent Valuation Firm
(i) shall be bound by the provisions of this Section 2.4 and (ii) may not assign
a value to any item greater than the greatest value for such items claimed by
either Purchaser or Stockholder Representative or less than the smallest value
for such items claimed by either thereof.  Judgment may be entered to enforce
such report in any court of competent jurisdiction. The fees, costs and expenses
of the Independent Valuation Firm shall be allocated to and borne by Purchaser
and the Selling Stockholders based on the inverse of the percentage that the
Independent Valuation Firm’s determination (before such allocation) bears to the
total amount of the total items in dispute as originally submitted to the
Independent Valuation Firm. For example, should the items in dispute total in
amount to $1,000 and the Independent Valuation Firm awards $600 in favor of the
Selling Stockholders’ position, 60% of the costs of its review would be borne by
Purchaser and 40% of the costs would be borne by the Selling Stockholders.
 
 
12

--------------------------------------------------------------------------------


 
(d)  The Closing Working Capital derived from the items and amounts deemed
agreed pursuant to Section 2.4(c) above, collectively with those items and
amounts as resolved by the Independent Valuation Firm pursuant to Section 2.4(c)
above, shall constitute the “Final Closing Working Capital”.
 
(e)  Payment.  Upon final determination of the Final Closing Working Capital as
provided above, (A) if Final Closing Working Capital is greater than the Target
Working Capital, the Purchase Price shall be increased by the amount of such
excess and Purchaser shall promptly, but no later than ten (10) Business Days
after such final determination of Final Closing Working Capital, pay the amount
of such increase to the Stockholder Representative for distribution to the
Selling Stockholders in accordance with their pro rata ownership of the Shares
as set forth on Exhibit A, and (B) if Final Closing Working Capital is less than
the Target Working Capital, the Purchase Price shall be decreased by the amount
of such excess of Target Working Capital over Closing Working Capital and,
subject to the terms of Section 2.4(e) below, the Selling Stockholders, jointly
and severally, shall promptly, but no later than ten (10) Business Days after
such final determination of Final Closing Working Capital, pay to Purchaser the
amount of such decrease.
 
(f)  Any payment to be made by the Selling Stockholders to Purchaser pursuant to
Section 2.4(d) above will first be made by a distribution from the Adjustment
Escrow Account by an amount equal to such payment in accordance with the terms
of the Escrow Agreement.  Other than any such payment from the Adjustment Escrow
Account, any payment to be made under this Section 2.4 shall be made by wire
transfer of immediately available funds.
 
13

--------------------------------------------------------------------------------


 
(g)  The Selling Stockholders and Purchaser acknowledge and agree that in
connection with any final purchase price adjustment pursuant to Section 2.4(c)
or 2.4(f), as the case may be, the balance of the funds held in the Adjustment
Escrow Account, after payment of such final adjustment amount, shall be paid to
the Selling Stockholders in accordance with the terms of the Escrow Agreement.
 
2.5           Closing Date. The consummation of the sale and purchase of the
Shares provided for in Section 2.1 hereof (the “Closing”) shall take place at
the offices of Looper Reed & McGraw, P.C. located at 1300 Post Oak Boulevard,
Suite 2000, Houston, Texas 77056 (or at such other place as the parties may
designate in writing) at 10:00 a.m. (Houston time) on a date to be specified by
the parties (the “Closing Date”), which date shall be no later than the third
Business Day after the satisfaction or waiver of the conditions set forth in
Article VII (other than conditions that by their nature are to be satisfied at
Closing, but subject to the satisfaction or waiver of those conditions at such
time), unless another time, date or place is agreed to in writing by the parties
hereto.
 
2.6           Deliveries Prior to the Closing Date.  No later than two (2)
Business Days prior to the Closing Date, the Company shall deliver to Purchaser:
 
(a)  the pay-off letters or final invoices in respect of Company Transaction
Expenses and the certificate setting forth an estimate of Company Transaction
Expenses, pursuant to Section 6.13;
 
(b)  the pay-off letters in respect of Indebtedness to be repaid as of the
Closing and the certificate setting forth an estimate of Indebtedness, pursuant
to Section 6.15;
 
(c)  copies of the instruments executed by the Company’s Board of Directors and
the holders of the Preferred Stock  providing for the repurchase and redemption
of the Preferred Stock and the full release of the Company from and against any
claims relating to the Preferred Stock, pursuant to Section 6.15;
 
(d)  a certificate disclosing the Net Customer Deposit Liabilities as of the
Closing.
 
2.7           Deliveries on the Closing Date. At the Closing, the Selling
Stockholders shall deliver or cause the Company to deliver, as applicable, to
Purchaser:
 
(a)  copies of resolutions, certified by the Secretary of the Company and an
authorized person of each Selling Stockholder, respectively, as to the
authorization of this Agreement and all of the transactions contemplated hereby;
 
(b)  copies of the releases from Affiliates of the Company, pursuant to
Section 6.11;
 
14

--------------------------------------------------------------------------------


 
(c)  stock certificates from each of the Selling Stockholders representing the
Shares, duly endorsed in blank or accompanied by stock transfer powers and with
all requisite stock transfer tax stamps attached and otherwise sufficient to
transfer the Shares to Purchaser free and clear of all Liens;
 
(d)  certificates of good standing dated not more than five Business Days prior
to the Closing Date with respect to the Company issued by the Secretary of State
of the Commonwealth of Massachusetts and for each state in which the Company is
qualified to do business as a foreign corporation;
 
(e)  all instruments and documents necessary to release any and all Liens other
than Permitted Exceptions, including appropriate UCC financing statement
amendments (termination statements);
 
(f)   the certificate indicating the Company Transaction Expenses as of the
close of business on the day immediately preceding the Closing Date, pursuant to
Section 6.13;
 
(g)  the certificate indicating the amount of Indebtedness to be repaid as of
the Closing, pursuant to Section 6.15;
 
(h)  affidavits of non-foreign status from each of the Selling Stockholders that
complies with Section 1445 of the Code (a “FIRPTA Affidavit”);
 
(i)   subordination and non-disturbance agreement executed by Rockland Trust
Company with regard to property at 225 Bodwell Street, Avon, Massachusetts
leased by the Company, in form reasonably satisfactory to Purchaser;
 
(j)   documentation in form reasonably satisfactory to the Purchaser evidencing
that the executors of the estate of William Cuming possess full legal authority
to transfer all of the estate's shares in the Company to Purchaser; and
 
(k)  such other documents (e.g., estoppel certificates, lien searches and title
commitments to real property) as Purchaser shall reasonably request.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLING STOCKHOLDERS
 
Each Selling Stockholder, severally and jointly, hereby represents and warrants
to Purchaser that:
 
3.1           Organization and Good Standing.  Such Selling Stockholder (if
other than an individual) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as now conducted.
 
15

--------------------------------------------------------------------------------


 
3.2           Authorization of Agreement.  Such Selling Stockholder has all
requisite power, authority and legal capacity to execute and deliver this
Agreement and each other agreement, document, or instrument or certificate
contemplated by this Agreement or to be executed by such Selling Stockholder in
connection with the consummation of the transactions contemplated by this
Agreement (the “Selling Stockholder Documents”), and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance of this Agreement and each of the Selling Stockholder Documents, and
the consummation of the transactions contemplated hereby and thereby, has been
duly authorized and approved by all required action on the part of such Selling
Stockholder (if other than an individual).  This Agreement has been, and each of
the Selling Stockholder Documents will be at or prior to the Closing, duly and
validly executed and delivered by such Selling Stockholder and (assuming due
authorization, execution and delivery by Purchaser) this Agreement constitutes,
and each of the Selling Stockholder Documents when so executed and delivered
will constitute, legal, valid and binding obligations of such Selling
Stockholder, enforceable against such Selling Stockholder in accordance with its
terms.
 
3.3           Conflicts; Consents of Third Parties.

 
(a)  None of the execution and delivery by such Selling Stockholder of this
Agreement or the Selling Stockholder Documents, the consummation of the
transactions contemplated hereby or thereby, or compliance by such Selling
Stockholder with any of the provisions hereof or thereof will conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination or cancellation under any
provision of (i) if such Selling Stockholder is other than an individual, the
organizational documents of such Selling Stockholder; (ii) any Contract or
Permit to which any Selling Stockholder is a party or by which any of the
properties or assets of such Selling Stockholder are bound; (iii) any Order of
any Governmental Body applicable to such Selling Stockholder or by which any of
the properties or assets of such Selling Stockholder are bound; or (iv) any
applicable Law.
 
(b)  No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of such Selling Stockholder in connection with the
execution and delivery of this Agreement, the Selling Stockholder Documents, the
compliance by such Selling Stockholder with any of the provisions hereof, or the
consummation of the transactions contemplated hereby, except for those set forth
in Section 3.3(b) of the Disclosure Schedule.
 
3.4           Ownership and Transfer of Shares. Such Selling Stockholder is the
record and beneficial owner of the Shares indicated as being owned by such
Selling Stockholder on Exhibit A, free and clear of any and all Liens.  Such
Selling Stockholder has the power and authority to sell, transfer, assign and
deliver such Shares as provided in this Agreement, and such delivery will convey
to Purchaser good and marketable title to such Shares, free and clear of any and
all Liens.
 
3.5           Litigation.  There is no Legal Proceeding pending or, to the
Knowledge of such Selling Stockholder, threatened against such Selling
Stockholder or to which such Selling Stockholder is otherwise a party relating
to this Agreement, the Selling Stockholder Documents or the transactions
contemplated hereby or thereby.
 
16

--------------------------------------------------------------------------------


 
3.6           Financial Advisors.  Except as set forth in Section 3.6 of the
Disclosure Schedule, no Person has acted, directly or indirectly, as a broker,
finder or financial advisor for such Selling Stockholder in connection with the
transactions contemplated by this Agreement and no Person is or will be entitled
to any fee or commission or like payment in respect thereof.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY
 
The Selling Stockholders, jointly and severally, hereby represent and warrant to
Purchaser that:
 
4.1           Organization and Good Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now conducted and as currently proposed to be conducted.  The Company is duly
qualified or authorized to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction in which it owns or leases real
property and each other jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization.
 
4.2           Authorization of Agreement.  The Company has all requisite power,
authority and legal capacity to execute and deliver this Agreement and each
other agreement, document, or instrument or certificate contemplated by this
Agreement or to be executed by the Company in connection with the transactions
contemplated by this Agreement (the “Company Documents”), to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance of
this Agreement and each of the Company Documents, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized and
approved by all required action on the part of the Company.  This Agreement has
been, and each of the Company Documents will be at or prior to the Closing, duly
and validly executed and delivered by the Company and (assuming due
authorization, execution and delivery by Purchaser) this Agreement constitutes,
and each of the Company Documents when so executed and delivered will
constitute, legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms.
 
4.3           Conflicts; Consents of Third Parties.
 
(a)  None of the execution and delivery by the Company of this Agreement or the
Company Documents, the consummation of the transactions contemplated hereby or
thereby, or compliance by the Company with any of the provisions hereof or
thereof will conflict with, or result in any violation or breach of, conflict
with or default (with or without notice or lapse of time, or both) under, or
give rise to a right of termination, cancellation or acceleration of any
obligation or to loss of a material benefit under, or give rise to any
obligation of the Company to make any payment under, or to the increased,
additional, accelerated or guaranteed rights or entitlements of any Person
under, or result in the creation of any Liens upon any of the properties or
assets of Company or any Subsidiary under, any provision of (i) the certificate
of incorporation and by-laws or comparable organizational documents of the
Company or any Subsidiary; (ii) any Contract or Permit to which the Company or
any Subsidiary is a party or by which any of the properties or assets of the
Company or any Subsidiary are bound; (iii) any Order applicable to the Company
or any Subsidiary or any of the properties or assets of the Company or any
Subsidiary; or (iv) any applicable Law.
 
17

--------------------------------------------------------------------------------


 
(b)  No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of the Company or any Subsidiary in connection with (i)
the execution and delivery of this Agreement, the Company Documents,
respectively, the compliance by the Company with any of the provisions hereof
and thereof, or the consummation of the transactions contemplated hereby or
thereby, or (ii) the continuing validity and effectiveness immediately following
the Closing of any Permit or Contract of the Company or any Subsidiary, except
for those set forth in Section 4.3(b) of the Disclosure Schedule.
 
4.4           Capitalization.
 
(a)  The authorized capital stock of the Company consists of 250,000 common
shares, $1.00 par value per share (the “Common Stock”), 10,000 shares of Class A
Preferred Stock, $100 par value per share (the “Class A Preferred”) and 10,000
shares of Class B Preferred Stock, $1,000 par value per share (the “Class B
Preferred” and, together with the Class A Preferred, collectively the “Preferred
Stock”).  As of the date hereof, there are 10,000 shares of Common Stock issued
and outstanding, 7,500 shares of Class A Preferred issued and outstanding, and
1,600 shares of Class B Preferred issued and outstanding, and no shares of
capital stock of the Company are held by the Company as treasury stock.  All of
the issued and outstanding shares of Common Stock and Preferred Stock were duly
authorized for issuance and are validly issued, fully paid and non-assessable
and were not issued in violation of any purchase or call option, right of first
refusal, subscription right, preemptive right or any similar rights.  All of the
outstanding shares of Common Stock and Preferred Stock are owned of record by
the holders and in the respective amounts as are set forth on Exhibit A.
 
(b)  There is no existing option, warrant, call, right or Contract to which any
Selling Stockholder or the Company is a party requiring, and, except for the
Preferred Stock, there are no securities of the Company outstanding which upon
conversion or exchange would require, the issuance, sale or transfer of any
additional shares of capital stock or other equity securities of the Company or
other securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase shares of capital stock or other equity securities of
the Company.  There are no obligations, contingent or otherwise, of the Company
or any Subsidiary to (i) repurchase, redeem or otherwise acquire any shares of
Common Stock or the capital stock or other equity interests of any Subsidiary or
(ii) provide material funds to, or make any material investment in (in the form
of a loan, capital contribution or otherwise), or provide any guarantee with
respect to the obligations of, any Person.  There are no outstanding stock
appreciation, phantom stock, profit participation or similar rights with respect
to the Company or any of the Subsidiaries.  There are no bonds, debentures,
notes or other indebtedness of the Company or the Subsidiaries having the right
to vote or consent (or, convertible into, or exchangeable for, securities having
the right to vote or consent) on any matters on which stockholders (or other
equityholders) of the Company of the Subsidiaries may vote.  There are no voting
trusts, irrevocable proxies or other Contracts or understandings to which the
Company or any Subsidiary or any Selling Stockholder is a party or is bound with
respect to the voting or consent of any shares of Common Stock or the equity
interests of any Subsidiary.
 
18

--------------------------------------------------------------------------------


 
4.5           Subsidiaries.  Section 4.5 of the Disclosure Schedule sets forth
the name of each Subsidiary, and, with respect to each Subsidiary, the
jurisdiction in which it is incorporated or organized, the jurisdictions, if
any, in which it is qualified to do business, the number of shares of its
authorized capital stock, the number and class of shares thereof duly issued and
outstanding, the names of all stockholders or other equity owners and the number
of shares of stock owned by each stockholder or the amount of equity owned by
each equity owner.  Each Subsidiary is a duly organized and validly existing
corporation, partnership or other entity in good standing under the laws of the
jurisdiction of its incorporation or organization and is duly qualified or
authorized to do business as a foreign corporation or entity and is in good
standing under the laws of each jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification or
authorization.  Each Subsidiary has all requisite corporate or entity power and
authority to own its properties and carry on its business as presently
conducted.  The outstanding shares of capital stock or equity interests of each
Subsidiary are validly issued, fully paid and non-assessable and were not issued
in violation of any purchase or call option, right of first refusal,
subscription right, preemptive right or any similar right.  All such shares or
other equity interests represented as being owned by the Company or any of the
Subsidiaries are owned by them free and clear of any and all Liens.  No shares
of capital stock are held by any Subsidiary as treasury stock.  There is no
existing option, warrant, call, right or Contract to which any Subsidiary is a
party requiring, and there are no convertible securities of any Subsidiary
outstanding which upon conversion would require, the issuance of any shares of
capital stock or other equity interests of any Subsidiary or other securities
convertible into shares of capital stock or other equity interests of any
Subsidiary. Except as set forth in Section 4.5 of the Disclosure Schedule, the
Company does not own, directly or indirectly, any capital stock or equity
securities of any Person other than the Subsidiaries.  There are no material
restrictions on the ability of the Subsidiaries to make distributions of cash to
their respective equity holders.
 
4.6           Corporate Records.

 
(a)  The Company has delivered to Purchaser true, correct and complete copies of
the certificate[s] of incorporation (each certified by the Secretary of State or
other appropriate official of the applicable jurisdiction of organization) and
by-laws or comparable organizational documents of the Company and each of the
Subsidiaries in each case as amended and in effect on the due date hereof,
including all amendments thereto.
 
(b)  The minute books of the Company and each Subsidiary previously made
available to Purchaser contain true and correct records of all meetings and
accurately reflect all other corporate action of the stockholders and board of
directors (including committees thereof) of the Company and the
Subsidiaries.  The stock certificate books and stock transfer ledgers of the
Company and the Subsidiaries previously made available to Purchaser are true,
correct and complete.  All stock transfer taxes levied, if any, or payable with
respect to all transfers of shares of the Company and the Subsidiaries prior to
the date hereof have been paid and appropriate transfer tax stamps affixed.
 
19

--------------------------------------------------------------------------------


 
4.7           Financial Statements.
 
(a)  The Company has delivered to Purchaser copies of (i) the audited
consolidated balance sheets of the Company and the Subsidiaries as at December
31, 2006, 2007 and 2008 and the related audited consolidated statements of
income, stockholders’ equity and of cash flows of the Company and the
Subsidiaries for the years then ended and (ii) the unaudited consolidated
balance sheet of the Company and the Subsidiaries as at September 30, 2009 and
the related consolidated statements of income, stockholders’ equity and of cash
flows of the Company and the Subsidiaries for the nine (9) month period then
ended (such audited and unaudited statements, including the related notes and
schedules thereto, are referred to herein as the “Financial Statements”).  Each
of the Financial Statements is complete and correct, has been prepared in
accordance with GAAP consistently applied by the Company without modification of
the accounting principles used in the preparation thereof throughout the periods
presented and presents fairly in all material respects the consolidated
financial position, results of operations and cash flows of the Company and the
Subsidiaries as at the dates and for the periods indicated therein.
 
The audited consolidated balance sheet of the Company and the Subsidiaries as at
December 31, 2008 is referred to herein as the “Balance Sheet” and such date is
referred to herein as the “Balance Sheet Date.”
 
(b)  All books, records and accounts of the Company and the Subsidiaries are
accurate and complete and are maintained in all material respects in accordance
with good business practice and all applicable Laws.  The Company and the
Subsidiaries maintain systems of internal accounting controls sufficient to
provide reasonable assurances that:  (i) transactions are recorded as necessary
to permit the preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; and (ii) the recorded accountability for
assets is compared with the actual levels at reasonable intervals and
appropriate action is taken with respect to any differences.
 
(c)  The financial projections and business plan provided by the Company to
Purchaser prior to the date hereof were reasonably prepared in good faith on a
basis reflecting reasonable  estimates, assumptions and judgments, at the time
provided to Purchaser, as to the future financial performance of the Company and
the Subsidiaries.  Without limitation of the foregoing sentence, Purchaser
acknowledges that such financial projections and business plan are subject to
assumptions, risks and uncertainties relating to the future condition of outside
variables, such as the operating environment, economies and markets in which the
Company operates, which are difficult to predict and therefore the actual
results may differ from those contained in such financial projections and
business plan, and that no assurances can be given that the revenues or net
earnings contained in such financial projections and business plan will be
achieved.
 
20

--------------------------------------------------------------------------------


 
(d)  The Company has provided to Purchaser copies of all issued auditors’
reports, letters to management regarding accounting practices and systems of
internal controls, and all responses to such letters from management, in each
case to the extent relating to the business and the operation thereof, whether
the same are issued to the Company or any of its Subsidiaries.
 
(e)   The Company’s principal executive officer and its principal financial
officer have disclosed, based on their most recent evaluation, to the Company’s
auditors (i) all significant deficiencies in the design or operation of internal
controls which could adversely affect the Company’s ability to record, process,
summarize and report financial data and have identified for the Company’s
auditors any material weaknesses in internal controls and (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls.
 
4.8           No Undisclosed Liabilities.  Except as set forth in Section 4.25
of the Disclosure Schedule, neither the Company nor any Subsidiary has any
Indebtedness or Liabilities (whether or not required under GAAP to be reflected
on a balance sheet or the notes thereto) other than those (i) specifically
reflected on and fully reserved against in the Balance Sheet, (ii) incurred in
the Ordinary Course of Business since the Balance Sheet Date or (iii) that are
immaterial to the Company or any Subsidiary.
 
4.9           Absence of Certain Developments.  Except as expressly contemplated
by this Agreement or as set forth in Section 4.9 of the Disclosure Schedule,
since the Balance Sheet Date (i) the Company and the Subsidiaries have conducted
their respective businesses only in the Ordinary Course of Business and (ii)
there has not been any event, change, occurrence or circumstance that,
individually or in the aggregate with any such events, changes, occurrences or
circumstances, has had or could reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, except as set
forth in Section 4.9 of the Disclosure Schedule, since the Balance Sheet Date:
 
(a)  there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of the Company or any
Subsidiary having a replacement cost of more than $100,000 for any single loss
or $250,000 for all such losses;
 
(b)  there has not been any declaration, setting aside or payment of any
dividend or other distribution in respect of any shares of capital stock of the
Company or any repurchase, redemption or other acquisition by the Company or any
Subsidiary of any outstanding shares of capital stock or other securities of, or
other ownership interest in, the Company or any Subsidiary;
 
(c)  neither the Company nor any Subsidiary has awarded or paid any bonuses to
employees of the Company or any Subsidiary, except to the extent accrued on the
Balance Sheet, or entered into any employment, deferred compensation, severance
or similar agreement (nor amended any such agreement) or agreed to increase the
compensation payable or to become payable by it to any of the Company’s or any
Subsidiary’s directors, officers, employees, agents or representatives or agreed
to increase the coverage or benefits available under any severance pay,
termination pay, vacation pay, company awards, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan, payment or
arrangement made to, for or with such directors, officers, employees, agents or
representatives;
 
21

--------------------------------------------------------------------------------


 
(d)  there has not been any change by the Company or any Subsidiary in
accounting or Tax reporting principles, methods or policies;
 
(e)   neither the Company nor any Subsidiary has made or rescinded any election
relating to Taxes or settled or compromised any claim relating to Taxes;
 
(f)   neither the Company nor any Subsidiary has entered into any transaction or
Contract other than in the Ordinary Course of Business;
 
(g)   neither the Company nor any Subsidiary has failed to promptly pay and
discharge current liabilities, except where disputed in good faith by
appropriate proceedings;
 
(h)   neither the Company nor any Subsidiary has made any loans, advances or
capital contributions to, or investments in, any Person or paid any fees or
expenses to any Selling Stockholder or any director, officer, partner,
stockholder or Affiliate of any Selling Stockholder other than reimbursements of
business expenses incurred and arising in the Ordinary Course of Business;
 
(i)  neither the Company nor any Subsidiary has (A) mortgaged, pledged or
subjected to any Lien any of its assets, or (B) acquired any assets or sold,
assigned, transferred, conveyed, leased or otherwise disposed of any assets of
the Company or any Subsidiary, except, in the case of clause (B), for assets
acquired, sold, assigned, transferred, conveyed, leased or otherwise disposed of
in the Ordinary Course of Business;
 
(j)  neither the Company nor any Subsidiary has discharged or satisfied any
Lien, or paid any Liability, except in the Ordinary Course of Business;
 
(k)  neither the Company nor any Subsidiary has canceled or compromised any debt
or claim or amended, canceled, terminated, relinquished, waived or released any
Contract or right except in the Ordinary Course of Business and which, in the
aggregate, would not be material to the Company and the Subsidiaries taken as a
whole;
 
(l)  neither the Company nor any Subsidiary has made or committed to make any
capital expenditures or capital additions or betterments in excess of $100,000
individually or $250,000 in the aggregate;
 
(m)  neither the Company nor any Subsidiary has issued, created, incurred,
assumed, guaranteed, endorsed or otherwise become liable or responsible with
respect to (whether directly, contingently, or otherwise) any Indebtedness,
except in the Ordinary Course of Business;
 
22

--------------------------------------------------------------------------------


 
(n)  the Company has not granted any license or sublicense of any rights under
or with respect to any Intellectual Property owned by the Company or any of its
Subsidiaries, except in the Ordinary Course of Business;
 
(o)  neither the Company nor any Subsidiary has instituted or settled any Legal
Proceeding resulting in a loss of revenue in excess of $100,000 in the
aggregate; and
 
(p)  none of the Selling Stockholders or the Company has agreed, committed,
arranged or entered into any understanding to do anything set forth in this
Section 4.9.
 
4.10          Taxes.
 
(a)   (i) All Tax Returns required to be filed by or on behalf of each of the
Company, any Subsidiary and any Affiliated Group of which the Company or any
Subsidiary is or was a member have been duly and timely filed with the
appropriate Taxing Authority in all jurisdictions in which such Tax Returns are
required to be filed (after giving effect to any valid extensions of time in
which to make such filings), and all such Tax Returns are true, complete and
correct in all respects; and (ii) all Taxes payable by or on behalf of each of
the Company, any Subsidiary and any Affiliated Group of which the Company or any
Subsidiary is or was a member have been fully and timely paid.  With respect to
any period for which Tax Returns have not yet been filed or for which Taxes are
not yet due or owing, the Company has made due and sufficient accruals for such
Taxes in the Financial Statements and its books and records.  All required
estimated Tax payments sufficient to avoid any underpayment penalties or
interest have been made by or on behalf of the Company and each Subsidiary.
 
(b)   The Company and each Subsidiary has complied in all material respects with
all applicable Laws relating to the payment and withholding of Taxes and has
duly and timely withheld and paid over to the appropriate Taxing Authority all
amounts required to be so withheld and paid under all applicable Laws.
 
(c)  Purchaser has received complete copies of (i) all federal, state, local and
foreign income or franchise Tax Returns of the Company and the Subsidiaries
relating to the taxable periods since January 1, 2003 and (ii) any audit report
issued within the last three years relating to any Taxes due from or with
respect to the Company or any Subsidiary.  All income and franchise Tax Returns
filed by or on behalf of the Company or any Subsidiary have been examined by the
relevant Taxing Authority or the statute of limitations with respect to such Tax
Returns has expired.
 
(d)  Section 4.10(d) of the Disclosure Schedule lists (i) all types of Taxes
paid, and all types of Tax Returns filed by or on behalf of Company or any
Subsidiary, and (ii) all of the jurisdictions that impose such Taxes or with
respect to which the Company or any Subsidiary has a duty to file such Tax
Returns.  No claim has been made by a Taxing Authority in a jurisdiction where
the Company or any Subsidiary does not file Tax Returns such that it is or may
be subject to taxation by that jurisdiction.
 
 
23

--------------------------------------------------------------------------------


(e)  All deficiencies asserted or assessments made as a result of any
examinations by any Taxing Authority of the Tax Returns of, or including, the
Company or any Subsidiary have been fully paid, and there are no other audits or
investigations by any Taxing Authority in progress, nor has the Selling
Stockholders, the Company or any of the Subsidiaries received any notice from
any Taxing Authority that it intends to conduct such an audit or
investigation.  No issue has been raised by a Taxing Authority in any prior
examination of the Company or any Subsidiary which, by application of the same
or similar principles, could reasonably be expected to result in a proposed
deficiency for any subsequent taxable period.
 
(f)  Neither the Company nor any Subsidiary nor any other Person on their behalf
has (i) filed a consent pursuant to Section 341(f) of the Code or agreed to have
Section 341(f)(2) of the Code apply to any disposition of a subsection (f) asset
(as such term is defined in Section 341(f)(4) of the Code) owned by the Company
or such Subsidiary, (ii) agreed to or is required to make any adjustments
pursuant to Section 481(a) of the Code or any similar provision of Law or has
any knowledge that any Taxing Authority has proposed any such adjustment, or has
any application pending with any Taxing Authority requesting permission for any
changes in accounting methods that relate to the Company or any Subsidiary,
(iii) executed or entered into a closing agreement pursuant to Section 7121 of
the Code or any similar provision of Law with respect to the Company or any
Subsidiary, (iv) requested any extension of time within which to file any Tax
Return, which Tax Return has since not been filed, (v) granted any extension for
the assessment or collection of Taxes, which Taxes have not since been paid, or
(vi) granted to any Person any power of attorney that is currently in force with
respect to any Tax matter.
 
(g)  No property owned by the Company or any Subsidiary is (i) property required
to be treated as being owned by another Person pursuant to the provisions of
Section 168(f)(8) of the Internal Revenue Code of 1954, as amended and in effect
immediately prior to the enactment of the Tax Reform Act of 1986, (ii)
“tax-exempt use property” within the meaning of Section 168(h)(1) of the Code or
(iii) “tax-exempt bond financed property” within the meaning of Section 168(g)
of the Code, (iv) “limited use property” within the meaning of Rev. Proc. 76-30,
(v) subject to Section 168(g)(1)(A) of the Code, or (vi) subject to any
provision of state, local or foreign Law comparable to any of the provisions
listed above.
 
(h)  No Selling Stockholder is a foreign person within the meaning of
Section 1445 of the Code.
 
(i)  Neither the Company nor any Subsidiary is a party to any tax sharing,
allocation, indemnity or similar agreement or arrangement (whether or not
written) pursuant to which it will have any obligation to make any payments
after the Closing.
 
(j)  There is no contract, agreement, plan or arrangement covering any person
that, individually or collectively, could give rise to the payment of any amount
that would not be deductible by Purchaser, the Company or any of their
respective Affiliates by reason of Section 280G of the Code.
 
24

--------------------------------------------------------------------------------


 
(k)  Neither the Company nor any Subsidiary is subject to any private letter
ruling of the IRS or comparable rulings of any Taxing Authority.
 
(l)  There are no Liens as a result of any unpaid Taxes upon any of the assets
of the Company or any Subsidiary.
 
(m)  Neither the Company nor any of the Subsidiaries has ever been a member of
any consolidated, combined, affiliated or unitary group of corporations for any
Tax purposes other than a group in which the Company is the common parent.
 
(n)  Except as set forth in Section 4.10(n) of the Disclosure Schedule, neither
the Company nor any of the Subsidiaries has constituted either a “distributing
corporation” or a “controlled corporation” (within the meaning of Section
355(a)(1)(A) of the Code) in a distribution of stock qualifying for tax-free
treatment under Section 355 of the Code (A) in the two years prior to the date
of this Agreement or (B) in a distribution which could otherwise constitute part
of a “plan” or “series of related transactions” (within the meaning of Section
355(e) of the Code) in conjunction with the transactions contemplated by this
Agreement.
 
(o)  There is no taxable income of the Company or any of the Subsidiaries that
will be required under applicable Tax Law to be reported by the Purchaser or any
of its Affiliates, including the Company or any of the Subsidiaries, for a
taxable period beginning after the Closing Date which taxable income was
realized (and reflects economic income) arising prior to the Closing Date.
 
(p)  Neither the Company nor any Subsidiary has (i) engaged in any “intercompany
transactions” in respect of which gain was and continues to be deferred pursuant
to Treasury Regulations Section 1.1502-13 or any analogous or similar provision
of Law or (ii) has any “excess loss accounts” in respect of the stock of any
Subsidiary pursuant to Treasury Regulations Section 1.1502-19, or any analogous
or similar provision of Law.
 
(q)  The Selling Stockholders, the Company and the Subsidiaries are members of a
“selling consolidated group” within the meaning of Treasury Regulation Section
1.338(h)(10)-1(b)(2).
 
(r)  The Company and the Subsidiaries have disclosed on their federal income Tax
Returns all positions taken therein that could give rise to substantial
understatement of federal income tax within the meaning of Section 6662 of the
Code.
 
(s)  Neither the Company nor any of the Subsidiaries has, or has ever had, a
permanent establishment in any country other than the United States, or has
engaged in a trade or business in any country other than the United States that
subjected it to tax in such country.
 
(t)  The Company has no potential liability for any Tax under Section 1374 of
the Code.  Neither the Company nor any Subsidiary has, in the past ten years,
(i) acquired assets from another corporation in a transaction in which such
entity’s tax basis for the acquired asset was determined, in whole, or in part,
by reference to the Tax basis of the acquired assets (or any other property) in
the hands of the transferor or (ii) acquired the stock of any corporation which
is a Qualified Subchapter S Subsidiary, within the meaning of Section 1361(b)(3)
of the Code.
 
25

--------------------------------------------------------------------------------


 
4.11          Real Property.

 
(a)  Schedule 4.11(a) sets forth a complete list of (i) all real property and
interests in real property, including improvements thereon and easements
appurtenant thereto owned in fee by the Company and the Subsidiaries
(individually, an “Owned Property” and collectively, the “Owned Properties”),
(ii) all real property and interests in real property leased by the Company and
the Subsidiaries (individually, a “Real Property Lease” and collectively, the
“Real Property Leases” and, together with the Owned Properties, being referred
to herein individually as a “Company Property” and collectively as the “Company
Properties”) as lessee or lessor, including a description of each such Real
Property Lease (including the name of the third party lessor or lessee and the
date of the lease or sublease and all amendments thereto).  The Company and the
Subsidiaries have good and marketable fee title to all Owned Property, free and
clear of all Liens of any nature whatsoever, except Permitted Exceptions.  The
Company Properties constitute all interests in real property currently used,
occupied or currently held for use in connection with the business of the
Company and the Subsidiaries and which are necessary for the continued operation
of the business of the Company and the Subsidiaries as the business is currently
conducted.  All of the Company Properties and buildings, fixtures and
improvements thereon (i) are in good operating condition without structural
defects, and all mechanical and other systems located thereon are in good
operating condition, and no condition exists requiring material repairs,
alterations or corrections and (ii) are suitable, sufficient and appropriate in
all respects for their current and contemplated uses.  None of the improvements
located on the Company Properties constitute a legal non-conforming use or
otherwise require any special dispensation, variance or special permit under any
Laws.  The Company has delivered to Purchaser true, correct and complete copies
of (i) all deeds, title reports and surveys for the Owned Properties and (ii)
the Real Property Leases, together with all amendments, modifications or
supplements, if any, thereto.  The Company Properties are not subject to any
leases, rights of first refusal, options to purchase or rights of occupancy,
except the Real Property Leases set forth in Section 4.11(a) of the Disclosure
Schedule.
 
(b)  Each of the Company and the Subsidiaries, as applicable, has a valid,
binding and enforceable leasehold interest under each of the Real Property
Leases under which it is a lessee, free and clear of all Liens other than
Permitted Exceptions.  Each of the Real Property Leases is in full force and
effect.  Neither the Company nor any Subsidiary is in default under any Real
Property Lease, and no event has occurred and no circumstance exists which, if
not remedied, and whether with or without notice or the passage of time or both,
would result in such a default.  Neither the Company nor any Subsidiary has
received or given any notice of any default or event that with notice or lapse
of time, or both, would constitute a default by the Company or any Subsidiary
under any of the Real Property Leases and, to the Knowledge of the Company and
the Selling Stockholders, no other party is in default thereof, and no party to
any Real Property Lease has exercised any termination rights with respect
thereto.
 
(c)  The Company and the Subsidiaries have all certificates of occupancy and
Permits of any Governmental Body necessary or useful for the current use and
operation of each Company Property, and the Company and the Subsidiaries have
fully complied with all material conditions of the Permits applicable to
them.  No default or violation, or event that with the lapse of time or giving
of notice or both would become a default or violation, has occurred in the due
observance of any Permit.
 
26

--------------------------------------------------------------------------------


 
(d)  There does not exist any actual or, to the Knowledge of the Company and the
Selling Stockholders, threatened or contemplated condemnation or eminent domain
proceedings that affect any Company Property or any part thereof, and none of
the Company, any Subsidiary or any Selling Stockholder has received any notice,
oral or written, of the intention of any Governmental Body or other Person to
take or use all or any part thereof.
 
(e)  None of the Selling Stockholders, the Company or any Subsidiary has
received any notice from any insurance company that has issued a policy with
respect to any Company Property requiring performance of any structural or other
repairs or alterations to such Company Property.
 
(f)  Neither the Company nor any Subsidiary owns, holds, is obligated under or
is a party to, any option, right of first refusal or other contractual right to
purchase, acquire, sell, assign or dispose of any real estate or any portion
thereof or interest therein.
 
4.12           Tangible Personal Property.
 
(a)  The Company and the Subsidiaries have good and marketable title to all of
the items of tangible personal property used in the business of the Company and
the Subsidiaries (except as sold or disposed of subsequent to the date hereof in
the Ordinary Course of Business and not in violation of this Agreement), free
and clear of any and all Liens, other than the Permitted Exceptions.  All such
items of tangible personal property which, individually or in the aggregate, are
material to the operation of the business of the Company and the Subsidiaries
are in good condition and in a state of good maintenance and repair (ordinary
wear and tear excepted) and are suitable for the purposes used.
 
(b)  Section 4.12(b) of the Disclosure Schedule sets forth all leases of
personal property (“Personal Property Leases”) involving annual payments in
excess of $50,000 relating to personal property used in the business of the
Company or any of the Subsidiaries or to which the Company or any of the
Subsidiaries is a party or by which the properties or assets of the Company or
any of the Subsidiaries is bound.  All of the items of personal property under
the Personal Property Leases are in good condition and repair (ordinary wear and
tear excepted) and are suitable for the purposes used, and such property is in
all material respects in the condition required of such property by the terms of
the lease applicable thereto during the term of the lease.  The Company has
delivered to Purchaser true, correct and complete copies of the Personal
Property Leases, together with all amendments, modifications or supplements
thereto.
 
(c)   The Company and each of the Subsidiaries has a valid and enforceable
leasehold interest under each of the Personal Property Leases under which it is
a lessee.  Each of the Personal Property Leases is in full force and effect and
neither the Company nor any Subsidiary has received or given any notice of any
default or event that with notice or lapse of time, or both, would constitute a
default by the Company or any Subsidiary under any of the Personal Property
Leases and, to the Knowledge of the Company and the Selling Stockholders, no
other party is in default thereof, and no party to the Personal Property Leases
has exercised any termination rights with respect thereto.
 
27

--------------------------------------------------------------------------------


 
4.13           Technology and Intellectual Property.

 
(a)  Section 4.13(a) of the Disclosure Schedule sets forth a complete and
accurate list, as of the date of this Agreement, of (i) each issued patent owned
by the Company or any of its Subsidiaries, (ii) each pending patent application
filed by or on behalf of the Company or any of its Subsidiaries, (iii) each
trademark registration, service mark registration, and copyright registration
owned by the Company or any of its Subsidiaries, (iv) each application for
trademark registration, service mark registration, and copyright registration
made by or on behalf of the Company or any of its Subsidiaries, (v) each domain
name registered by or on behalf of the Company or any of its Subsidiaries and
(vi) each material trade name, d/b/a, unregistered trademark, and unregistered
service mark used by the Company or any of its Subsidiaries in connection with
its business. Section 4.13(a) of the Disclosure Schedule lists, for each such
item of Intellectual Property owned by the Company or any of its Subsidiaries,
the item, the jurisdiction, the filing and, if issued, issuance dates and any
serial or registration numbers.
 
(b)  Except as disclosed in Section 4.13(b) of the Disclosure Schedule, the
Company and its Subsidiaries own all right, title and interest in and to all
Intellectual Property required to be set forth on Section 4.13(a) of the
Disclosure Schedule.  All such Intellectual Property is subsisting, and all
necessary registration, maintenance, renewal, and other relevant filing fees due
through the date hereof in connection therewith have been timely paid and all
necessary documents and certificates in connection therewith have been timely
filed with the relevant patent, copyright, trademark, or other authorities in
the United States or foreign jurisdictions, as the case may be, for the purposes
of maintaining such registered Intellectual Property in full force and
effect. Except as set forth in Section 4.13(a) of the Disclosure Schedule, there
are, as of the date of this Agreement, no filings, payments or similar actions
that must be taken by the Company within 120 days following the Closing Date for
the purposes of obtaining, maintaining, perfecting or renewing any such
registrations and applications.
 
(c)  Except as set forth in Section 4.13(c) of the Disclosure Schedule, the
Company and its Subsidiaries own all right, title and interest in and to, or
have valid and continuing rights to use, sell and license, all Intellectual
Property, Software and other Technology used in the conduct of the business and
operations of the Company and its Subsidiaries as presently conducted and as
currently proposed to be conducted, free and clear of all Liens or obligations
to others. The business and operations of the Company and its Subsidiaries,
their Technology, their products and services and the designing, development,
manufacturing, reproduction, use, marketing, sale, distribution, maintenance and
modification of any of the foregoing as presently performed and as currently
contemplated to be performed does not infringe upon, misappropriate or otherwise
violate any Intellectual Property of any third party.
 
28

--------------------------------------------------------------------------------


 
(d)  Except with respect to licenses of Software (i) generally available for an
annual or one-time license fee of no more than $20,000 in the aggregate, (ii)
distributed as “freeware” or (iii) distributed via Internet access without
charge and for use without charge, Section 4.13(d) of the Disclosure Schedule
sets forth a list, complete and accurate as of the date of this Agreement, of
all agreements pursuant to which the Company or any of its Subsidiaries licenses
in or otherwise is authorized to use all Intellectual Property, Software and
other Technology used in the conduct of the business and operations of the
Company and its Subsidiaries as presently conducted and as currently
contemplated to be conducted.  The Company has delivered to Purchaser correct,
complete and current copies of all such agreements.  Except pursuant to the
agreements described in clause (i) above or identified in Section 4.13(d) of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries is
required, obligated, or under any liability whatsoever to make any payments in
excess of $20,000 per year by way of royalties, fees or other payments described
in the applicable agreements, to any third party with respect to any
Intellectual Property, Software and other Technology used in the conduct the
business and operations of the Company and its Subsidiaries as presently
conducted.
 
(e)  Except as set forth in Section 4.13(e) of the Disclosure Schedule, neither
the execution of this Agreement, the consummation of the transactions
contemplated by this Agreement, nor the conduct of the business and operations
of the Company and its Subsidiaries as presently conducted and as currently
proposed to be conducted will result in: (i) the Company or any of its
Subsidiaries granting to any third party any right to any Technology or
Intellectual Property owned by, or licensed to, the Company and its
Subsidiaries, or (ii) the Company or any of its Subsidiaries being bound by, or
subject to, any non-compete or other restriction on the operation or scope of
its business.  Following the Closing, the Company and its Subsidiaries will have
the right to exercise all of their current rights under agreements granting
rights to the Company or any of its Subsidiaries with respect to Intellectual
Property, Software and other Technology of a third party to the same extent and
in the same manner they would have been able to had the transaction contemplated
by this Agreement not occurred, and without the payment of any additional
consideration as a result of such transaction and without the necessity of any
third party consent as a result of such transaction.
 
(f)  Section 4.13(f) of the Disclosure Schedule sets forth a complete and
accurate list of all agreements pursuant to which the Company or any of its
Subsidiaries has licensed a third party for any purpose any Intellectual
Property, Software or other Technology owned by or exclusively licensed to the
Company or any of its Subsidiaries.  Section 4.13(f) of the Disclosure Schedule
further sets forth a complete and accurate list of all agreements to which the
Company or any Subsidiary is a party (i) containing a covenant not to compete or
otherwise limiting its ability to use or exploit fully any Intellectual Property
owned by the Company or any of its Subsidiaries or (ii) containing an agreement
to indemnify any other Person against any claim of infringement, violation,
misappropriation or unauthorized use of any Intellectual Property of a third
party.  The Company has delivered to Purchaser true, correct and complete copies
of each agreement set forth in Section 4.13(f) of the Disclosure Schedule,
together with all amendments, modifications or supplements thereto.
 
(g)  The Company and its Subsidiaries have not in the last ten years (i)
transferred ownership of, (ii) granted any exclusive license of or right to use,
(iii) authorized the retention of any exclusive rights to use, or (iv)
authorized joint ownership of, any Intellectual Property, Software or other
Technology owned by the Company or any of its Subsidiaries.
 
29

--------------------------------------------------------------------------------


 
(h)  Section 4.13(h) of the Disclosure Schedule sets forth a complete and
accurate list of (i) all Software that is owned exclusively by the Company or
any Subsidiary that is material to the operation of the business of the Company
and the Subsidiaries and (ii) all Software that is used by the Company or any
Subsidiary in the business of the Company and the Subsidiaries that is not
exclusively owned by the Company or any Subsidiary, excluding Software available
on reasonable terms through commercial distributors or in consumer retail stores
for a license fee of no more than $20,000.
 
(i)  All of the material Intellectual Property owned by the Company or any of
its Subsidiaries is valid and enforceable.  Except as set forth in Section
4.13(i) of the Disclosure Schedule, since January 1, 2005 neither the Company
nor any of its Subsidiaries has brought any action, suit or proceeding or
asserted any claim (other than claims that have been resolved to the Company’s
satisfaction) against any Person for infringing or misappropriating any
Technology or, to the Company’s Knowledge, Intellectual Property owned by the
Company or any of its Subsidiaries, nor is there any basis for any such action,
suit or proceeding.
 
(j)  Except as set forth in Section 4.13(j) of the Disclosure Schedule, there is
no action, suit, proceeding, hearing, investigation, notice or complaint pending
or, to the Company’s Knowledge, threatened, by any third party before any court
or tribunal (including, without limitation, the United States Patent and
Trademark Office or equivalent authority anywhere in the world) relating to any
of Company’s or any of its Subsidiaries’ Intellectual Property or Technology,
nor has any claim or demand been made by any third party that (i) challenges the
validity, enforceability, use or exclusive ownership of any Intellectual
Property or Technology owned by the Company or any of its Subsidiaries or (ii)
alleges any infringement, misappropriation, violation, or unfair competition or
trade practices by the Company or any of its Subsidiaries of any Intellectual
Property or Technology of any third party, nor is the Company aware of any basis
for any such claim or demand.
 
(k)  Section 4.13(k) of the Disclosure Schedule sets forth a complete and
accurate list of (i) all Software and computer hardware (other than “off the
shelf” hardware that is generally commercially available) that is owned
exclusively by, and is used in the business of, the Company and its Subsidiaries
and (ii) all Software and computer hardware (other than “off the shelf” hardware
that is generally commercially available) that is not exclusively owned by the
Company or its Subsidiaries and is used in the business of the Company and its
Subsidiaries, excluding Software generally available for an annual license fee
of no more than $20,000.  After the Closing, (x) all Software and computer
hardware (other than “off the shelf” hardware that is generally commercially
available) currently owned exclusively by the Company and its Subsidiaries will
continue to be owned exclusively by the Company and its Subsidiaries, (y) the
Company and its Subsidiaries will have the same continuing rights to use all
Software and computer hardware (other than “off the shelf” hardware that is
generally commercially available) that is not currently exclusively owned by the
Company or its Subsidiaries and is currently used in the business of the Company
and its Subsidiaries, and (z) the Software and computer hardware currently owned
exclusively by the Company and its Subsidiaries are sufficient for the conduct
of the business of the Company and its Subsidiaries as presently conducted and
as proposed to be conducted.
 
30

--------------------------------------------------------------------------------


 
(l)   There are no agreements between the Company or any of its Subsidiaries and
any third party relating to any Intellectual Property of the Company or any of
its Subsidiaries or any third party under which there is, as of the date of this
Agreement, or, to the Company’s Knowledge, is expected, as of the date of this
Agreement, to be, any material dispute regarding the scope or performance of
such agreement.
 
(m)  None of the Company’s or any of its Subsidiaries’ Technology or
Intellectual Property are subject to any outstanding injunction, decree, order,
judgment, agreement or stipulation that restricts in any manner the use,
transfer or licensing thereof by the Company or any of its Subsidiaries or
affects the validity, use or enforceability of any such Technology or
Intellectual Property.
 
(n)  The Company and the Subsidiaries have taken reasonable measures to protect
the confidentiality of all trade secrets owned by the Company or any of its
Subsidiaries that are material to their businesses as currently conducted and as
proposed to be conducted.   No employee, consultant or independent contractor of
the Company or any Subsidiary is, as a result of or in the course of such
employee’s, consultant’s or independent contractor’s engagement by the Company
or any Subsidiary, in default or breach of any material term of any employment
agreement, non-disclosure agreement, assignment of invention agreement or
similar agreement.
 
(o)  Except as set forth in Section 4.13(o) of the Disclosure Schedule, no
government funding and no facilities of a university, college, other educational
institution or research center were used in the development of any Intellectual
Property owned by the Company or any of its Subsidiaries where, as a result of
such funding or the use of such facilities, the government or any university,
college, other educational institution or research center has any rights in such
Intellectual Property.  Except as set forth in Section 4.13(o) of the Disclosure
Schedule, no current or former employee, consultant or independent contractor of
the Company or any of its Subsidiaries who contributed to the creation or
development of any Intellectual Property owned by the Company or any of its
Subsidiaries has performed services for the government or a university, college,
other educational institution or research center during a period of time during
which such employee, consultant or independent contractor was also performing
services for the Company or any of its Subsidiaries.
 
(p)  Except as set forth in Section 4.13(p) of the Disclosure Schedule, no open
source or public library Software, including, but not limited to, any version of
any Software licensed pursuant to any GNU public license, was used in the
development or modification of any Software owned by the Company or its
Subsidiaries that is incorporated into or utilized by any products of the
Company or any of its Subsidiaries where, as a result of the use of such open
source or public library Software, the Company or any of its Subsidiaries is
obligated to make available to third parties other than its customers the source
code for the proprietary Software owned by the Company or its Subsidiaries that
is incorporated into such products.
 
31

--------------------------------------------------------------------------------


 
(q)  None of the Software owned by the Company and its Subsidiaries contains any
program routine, device, or other undisclosed feature, including, without
limitation, a time bomb, virus, drop-dead device, malicious logic, worm, trojan
horse, bug, error, defect or trap door, that is designed to delete, disable,
deactivate, interfere with, or otherwise harm the Software or the hardware,
data, or computer programs or codes of a user of such Software, or that is
designed to provide access or produce modifications not authorized by such user.
 
(r)  The information technology systems of the Company and its Subsidiaries,
including the relevant Software and hardware, are adequate for the business as
presently conducted and as currently proposed to be conducted, including with
respect to expected increases in business volume.  The information technology
systems of the Company and its Subsidiaries have not suffered any material
failure within the past two years.
 
(s)  The information technology systems of the Company and its Subsidiaries are
reasonably secure against intrusion.  The Company and its Subsidiaries have not
suffered any security breaches within the past two years that have resulted in a
third party obtaining access to any confidential information of the Company, its
Subsidiaries or any of their customers or suppliers.
 
(t)  The Company and its Subsidiaries are in compliance with any posted privacy
policies and any laws or regulations relating to personally identifiable
information.
 
4.14           Material Contracts.
 
(a)  Section 4.14(a) of the Disclosure Schedule sets forth, by reference to the
applicable subsection of this Section 4.14(a), all of the following Contracts to
which the Company or any of the Subsidiaries is a party or by which any of them
or their respective assets of properties are bound (collectively, the “Material
Contracts”):
 
(i)  Contracts with any Selling Stockholder or Affiliate thereof or any current
or former officer, director, stockholder or Affiliate of the Company or any of
the Subsidiaries;
 
(ii) Contracts with any labor union or association representing any employee of
the Company or any of the Subsidiaries;
 
(iii)  Contracts for the sale of any of the assets of the Company or any of the
Subsidiaries other than in the Ordinary Course of Business or for the grant to
any Person of any preferential rights to purchase any of its assets;
 
(iv)  Contracts for joint ventures, strategic alliances, partnerships, licensing
arrangements, or sharing of profits or proprietary information;
 
(v)  Contracts containing covenants of the Company or any of the Subsidiaries
not to compete in any line of business or with any Person in any geographical
area or not to solicit or hire any person with respect to employment or
covenants of any other Person not to compete with the Company or any of the
Subsidiaries in any line of business or in any geographical area or not to
solicit or hire any person with respect to employment;
 
32

--------------------------------------------------------------------------------


 
(vi)  Contracts relating to the acquisition (by merger, purchase of stock or
assets or otherwise) by the Company or any of the Subsidiaries of any operating
business or material assets or the capital stock of any other Person;
 
(vii)  Contracts relating to the incurrence, assumption or guarantee of any
Indebtedness or imposing a Lien on any of the assets of the Company or any
Subsidiary, including indentures, guarantees, loan or credit agreements, sale
and leaseback agreements, purchase money obligations incurred in connection with
the acquisition of property, mortgages, pledge agreements, security agreements,
or conditional sale or title retention agreements;
 
(viii)  purchase Contracts giving rise to Liabilities of the Company or any of
the Subsidiaries in excess of $150,000;
 
(ix)  all Contracts providing for payments by or to the Company or any of the
Subsidiaries in excess of $150,000 in any fiscal year or $300,000 in the
aggregate during the term thereof;
 
(x)  all Contracts obligating the Company or any of the Subsidiaries to provide
or obtain products of services for a period of one year or more or requiring the
Company to purchase or sell a stated portion of its requirements or outputs;
 
(xi)  Contracts under which the Company or any of the Subsidiaries has made
advances or loans to any other Person;
 
(xii)  Contracts providing for severance, retention, change in control or other
similar payments;
 
(xiii)  Contracts for the employment of any individual on a full-time, part-time
or consulting or other basis providing annual compensation in excess of $50,000;
 
(xiv)  material management Contracts and Contracts with independent contractors
or consultants (or similar arrangements) that are not cancelable without penalty
or further payment and without more than thirty (30) days’ notice; and
 
(xv)  outstanding Contracts of guaranty, surety or indemnification, direct or
indirect, by the Company or any of the Subsidiaries.
 
(b)  Each of the Material Contracts is in full force and effect and is the
legal, valid and binding obligation of the Company or any Subsidiary which is
party thereto and of the other parties thereto, enforceable against each of them
in accordance with its terms and, upon consummation of the transactions
contemplated by this Agreement, shall continue in full force and effect without
penalty or other adverse consequence.  Neither the Company nor any Subsidiary is
in default under any Material Contract, nor, to the Knowledge of the Company or
the Selling Stockholders, is any other party to any Material Contract in breach
of or default thereunder, and no event has occurred that with the lapse of time
or the giving of notice or both would constitute a breach or default on the
Company, any Subsidiary or any other party thereunder.  No party to any of the
Material Contracts has exercised any termination rights with respect thereto,
and no party has given notice of any significant dispute with respect to any
Material Contract.  The Company has delivered to Purchaser true, correct and
complete copies of all of the Material Contracts, together with all amendments,
modifications or supplements thereto.
 
33

--------------------------------------------------------------------------------


 
4.15           Employee Benefits Plans.
 
(a)  Section 4.15(a) of the Disclosure Schedule sets forth a correct and
complete list of:  (i) all “employee benefit plans” (as defined in Section 3(3)
of ERISA), and all other employee benefit plans, programs, agreements, policies,
arrangements or payroll practices, including bonus plans, employment, consulting
or other compensation agreements, collective bargaining agreements, incentive,
equity or equity-based compensation, or deferred compensation arrangements,
change in control, termination or severance plans or arrangements, stock
purchase, severance pay, sick leave, vacation pay, salary continuation for
disability, hospitalization, medical insurance, life insurance and scholarship
plans and programs maintained by the Company or any of its Subsidiaries or to
which the Company or any of the Subsidiaries contributed or is obligated to
contribute thereunder for current or former employees of the Company or any of
the Subsidiaries (the “Employees”) (collectively, the “Company Plans”), and
(ii) all “employee pension plans” (as defined in Section 3(2) of ERISA, subject
to Title IV of ERISA or Section 412 of the Code), maintained by the Company or
any of its Affiliates and any trade or business (whether or not incorporated)
that is or has ever been under common control, or that is or has ever been
treated as a single employer, with any of them under Section 414(b), (c), (m) or
(o) of the Code (each, an “ERISA Affiliate”) or to which the Company or any
ERISA Affiliate contributed or has ever been obligated to contribute thereunder
(the “Title IV Plans”).  Section 4.15(a) of the Disclosure Schedule sets forth
each Company Plan and Title IV Plan that is a “multiemployer plan” (as defined
in Section 3(37) of ERISA (a “Multiemployer Plan”)), or is or has been subject
to Sections 4063 or 4064 of ERISA.
 
(b)  Correct and complete copies of the following documents, with respect to
each of the Company Plans (other than a Multiemployer Plan), have been made
available or delivered to Purchaser by the Company, to the extent
applicable:  (i) any plans, all amendments thereto and related trust documents,
insurance contracts or other funding arrangements, and amendments thereto; (ii)
the most recent Forms 5500 and all schedules thereto and the most recent
actuarial report, if any; (iii) the most recent IRS determination letter;
(iv) summary plan descriptions; (v) written communications to employees relating
to the Company Plans; and (vi) written descriptions of all non-written
agreements relating to the Company Plans.
 
(c)   The Company Plans have been maintained in all material respects in
accordance with their terms and with all provisions of ERISA, the Code
(including rules and regulations thereunder) and other applicable Federal and
state Laws and regulations, and neither the Company (or any of the Subsidiaries)
nor any “party in interest” or “disqualified person” with respect to the Company
Plans has engaged in a non-exempt “prohibited transaction” within the meaning of
Section 4975 of the Code or Section 406 of ERISA.  No fiduciary has any
liability for breach of fiduciary duty or any other failure to act or comply in
connection with the administration or investment of the assets of any Company
Plan.
 
34

--------------------------------------------------------------------------------


 
(d)  The Company Plans intended to qualify under Section 401 of the Code are so
qualified and any trusts intended to be exempt from Federal income taxation
under Section 501 of the Code are so exempt, and nothing has occurred with
respect to the operation of the Company Plans that could cause the loss of such
qualification or exemption or the imposition of any liability, penalty or tax
under ERISA or the Code.
 
(e)  Each Company Plan that is intended to meet the requirements for tax-favored
treatment under Subchapter B of Chapter 1 of Subtitle A of the Code meets such
requirements.
 
(f)   Neither the Company nor any ERISA Affiliate has withdrawn in a complete or
partial withdrawal from any Multiemployer Plan prior to the Closing Date, nor
have any of them incurred any liability due to the termination or reorganization
of a Multiemployer Plan.  Purchaser will not have (i) any obligation to make any
contribution to any Multiemployer Plan or (ii) any withdrawal liability from any
Multiemployer Plan under Section 4201 of ERISA, which it would not have had but
for the consummation of the transactions contemplated by this Agreement.
 
(g)  Section 4.15(g) of the Disclosure Schedule sets forth on a plan by plan
basis, the present value of benefits payable presently or in the future to
Employees under each unfunded Company Plan.
 
(h)  All contributions (including all employer contributions and employee salary
reduction contributions) required to have been made under any of the Company
Plans (including workers compensation) or Title IV Plans or by Law (without
regard to any waivers granted under Section 412 of the Code), to any funds or
trusts established thereunder or in connection therewith have been made by the
due date thereof (including any valid extension), and all contributions for any
period ending on or before the Closing Date that are not yet due will have been
paid or sufficient accruals for such contributions and other payments in
accordance with GAAP are duly and fully provided for on the Balance Sheet.  No
accumulated funding deficiencies exist in any of the Company Plans or Title IV
Plans subject to Section 412 of the Code.
 
(i)   There is no “amount of unfunded benefit liabilities” (as defined in
Section 4001(a)(18) of ERISA) in any of the Title IV Plans.  Each of the Title
IV Plans are fully funded in accordance with the actuarial assumptions used by
the Pension Benefit Guaranty Corporation (“PBGC”) to determine the level of
funding required in the event of the termination of a Title IV Plan and the
“benefit liabilities” (as defined in Section 4001(a)(16) of ERISA) of such Title
IV Plan using such PBGC assumptions do not exceed the assets of such Title IV
Plan.
 
35

--------------------------------------------------------------------------------


 
(j)   There has been no “reportable event” (as defined in Section 4043 of ERISA)
with respect to the Title IV Plans that would require the giving of notice or
any event requiring disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA.
 
(k)  Neither the Company nor any ERISA Affiliate has terminated any Title IV
Plan, or incurred any outstanding liability under Section 4062 of ERISA to the
PBGC or to a trustee appointed under Section 4042 of ERISA.  All premiums due
the PBGC with respect to the Title IV Plans have been paid.
 
(l)   No liability under any Company Plan or Title IV Plan has been funded nor
has any such obligation been satisfied with the purchase of a contract from an
insurance company that is not rated AA by Standard & Poor’s Corporation or the
equivalent by any other nationally recognized rating agency.
 
(m)  None of the Company, any ERISA Affiliate nor any organization to which the
Company or any ERISA Affiliate is a successor or parent corporation within the
meaning of Section 4069(b) of ERISA has engaged in any transaction within the
meaning of Section 4069 or 4212(c) of ERISA.
 
(n)   There are no pending actions, claims or lawsuits that have been asserted
or instituted against the Company Plans, the assets of any of the trusts under
the Company Plans or the sponsor or administrator of any of the Company Plans,
or against any fiduciary of the Company Plans with respect to the operation of
any of the Company Plans (other than routine benefit claims), nor does the
Company or the Selling Stockholders have any Knowledge of facts that could form
the basis for any such claim or lawsuit.
 
(o)  There is no material violation of ERISA or the Code with respect to the
filing of applicable reports, documents and notices regarding the Company Plans
with the Secretary of Labor or the Secretary of the Treasury or the furnishing
of such documents to the participants in or beneficiaries of the Company
Plans.  All amendments and actions required to bring the Company Plans into
conformity in all material respects with all of the applicable provisions of the
Code, ERISA and other applicable Laws have been made or taken.  Any bonding
required with respect to the Company Plans in accordance with applicable
provisions of ERISA has been obtained and is in full force and effect.
 
(p)  None of the Company Plans provides for post-employment life or health
insurance, benefits or coverage for any participant or any beneficiary of a
participant, except as may be required under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), and at the expense of the
participant or the participant’s beneficiary.  Each of the Company and any ERISA
Affiliate which maintains a “group health plan” within the meaning Section
5000(b)(1) of the Code has complied with the notice and continuation
requirements of Section 4980B of the Code, COBRA, Part 6 of Subtitle B of Title
I of ERISA and the regulations thereunder.
 
(q)  Except as set forth in Section 4.15(q) of the Disclosure Schedule, neither
the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will (i) result in any payment becoming due to
any Employee, (ii) increase any benefits otherwise payable under any Company
Plan or Title IV Plan or (iii) result in the acceleration of the time of payment
or vesting of any such benefits under any Company Plan or Title IV Plan.
 
36

--------------------------------------------------------------------------------


 
(r)   Neither the Company nor any of the Subsidiaries has a contract, plan or
commitment, whether legally binding or not, to create any additional Company
Plan or to modify any existing Company Plan.
 
(s)   No stock or other security issued by the Company or any of the
Subsidiaries forms or has formed a material part of the assets of any Company
Plan.
 
(t)   Any individual who performs services for the Company or any of the
Subsidiaries (other than through a contract with an organization other than such
individual) and who is not treated as an employee of the Company or any of the
Subsidiaries for Federal income tax purposes by the Company or any of the
Subsidiaries is not an employee for such purposes.
 
4.16           Labor.
 
(a)  Except as set forth in Section 4.16(a) of the Disclosure Schedule, neither
the Company nor any of the Subsidiaries is a party to any labor or collective
bargaining agreement and there are no labor or collective bargaining agreements
which pertain to employees of the Company or any of the Subsidiaries.  The
Company has delivered or otherwise made available to Purchaser true, correct and
complete copies of the labor or collective bargaining agreements listed in
Section 4.16(a) of the Disclosure Schedule, together with all amendments,
modifications or supplements thereto.
 
(b)  No Employees are represented by any labor organization.  Except as set
forth in Section 4.16(b) of the Disclosure Schedule, no labor organization or
group of Employees has made a pending demand for recognition, and there are no
representation proceedings or petitions seeking a representation proceeding
presently pending or, to the Knowledge of the Company or the Selling
Stockholders, threatened to be brought or filed, with the National Labor
Relations Board or other labor relations tribunal.  There is no organizing
activity involving the Company or any of the Subsidiaries pending or, to the
Knowledge of the Company or the Selling Stockholders, threatened by any labor
organization or group of Employees.
 
(c)  There are no (i) strikes, work stoppages, slowdowns, lockouts or
arbitrations or (ii) material grievances or other labor disputes pending or, to
the Knowledge of the Company or the Selling Stockholders, threatened against or
involving the Company or any of the Subsidiaries.  There are no unfair labor
practice charges, grievances or complaints pending or, to the Knowledge of the
Company or the Selling Stockholders, threatened by or on behalf of any Employee
or group of Employees.
 
(d)  There are no complaints, charges or claims against the Company or any of
the Subsidiaries pending or, to Knowledge of the Company or the Selling
Stockholders, threatened that could be brought or filed, with any Governmental
Body based on, arising out of, in connection with or otherwise relating to the
employment or termination of employment of or failure to employ, any
individual.  Each of the Company and the Subsidiaries is in compliance with all
Laws relating to the employment of labor, including all such Laws relating to
wages, hours, WARN and any similar state or local “mass layoff” or “plant
closing” Law, collective bargaining, discrimination, civil rights, safety and
health, workers’ compensation and the collection and payment of withholding
and/or social security taxes and any similar tax except for immaterial
non-compliance.  There has been no “mass layoff” or “plant closing” (as defined
by WARN) with respect to the Company or any of the Subsidiaries within the six
(6) months prior to Closing.
 
37

--------------------------------------------------------------------------------


 
4.17           Litigation. Except as set forth in Section 4.17 of the Disclosure
Schedule, there is no Legal Proceeding pending or, to the Knowledge of the
Company or the Selling Stockholders, threatened against the Company or any of
the Subsidiaries (or to the Knowledge of the Company or the Selling
Stockholders, pending or threatened, against any of the officers, directors or
employees of the Company or any of the Subsidiaries with respect to their
business activities on behalf of the Company), or to which the Company or any of
the Subsidiaries is otherwise a party before any Governmental Body, nor to the
Knowledge of the Company or the Selling Stockholders is there any reasonable
basis for any such Legal Proceeding.  Except as set forth in Section 4.17 of the
Disclosure Schedule, neither the Company nor any Subsidiary is subject to any
Order, and neither the Company nor any Subsidiary is in breach or violation of
any Order.  Except as set forth in Section 4.17 of the Disclosure Schedule,
neither the Company nor any Subsidiary is engaged in any legal action to recover
monies due it or for damages sustained by it. There are no Legal Proceedings
pending or, to the Knowledge of the Company or the Selling Stockholders,
threatened against the Company or to which the Company is otherwise a party
relating to this Agreement or, any Company Document or the transactions
contemplated hereby or thereby.
 
4.18           Compliance with Laws; Permits.
 
(a)  Except as set forth in Section 4.18(a) of the Disclosure Schedule, the
Company and the Subsidiaries are in compliance in all material respects with all
Laws applicable to its business, operations or assets.  Neither the Company nor
any Subsidiary has received any notice of or been charged with the violation of
any Laws.  To the Knowledge of the Company or the Selling Stockholders, neither
the Company nor any Subsidiary is under investigation with respect to the
violation of any Laws and there are no facts or circumstances which could form
the basis for any such violation.
 
(b)  Section 4.18(b) of the Disclosure Schedule contains a list of all Permits
which are required for the operation of the business of the Company and the
Subsidiaries as presently conducted and as presently intended to be conducted
(“Company Permits”), other than those the failure of which to possess is
immaterial.  The Company and the Subsidiaries currently have all Permits which
are required for the operation of their respective businesses as presently
conducted and as presently intended to be conducted, other than those the
failure of which to possess is immaterial.  Neither the Company nor any
Subsidiary is in default or violation, and no event has occurred which, with
notice or the lapse of time or both, would constitute a default or violation, in
any material respect of any term, condition or provision of any Company Permit,
and to the Knowledge of the Company or the Selling Stockholders, there are no
facts or circumstances which could form the basis for any such default or
violation.  There are no Legal Proceedings pending or, to the Knowledge of the
Company or the Selling Stockholders, threatened, relating to the suspension,
revocation or modification of any Company Permit.  None of the Company Permits
will be impaired or in any way affected by the consummation of the transactions
contemplated by this Agreement.
 
38

--------------------------------------------------------------------------------


 
4.19           Environmental Matters.  Except as set forth in Section 4.19 of
the Disclosure Schedule hereto:
 
(a)  the operations of the Company and each of the Subsidiaries are and have
been in compliance with all applicable Environmental Laws, which compliance
includes obtaining, maintaining in good standing and complying with all
Environmental Permits and no action or proceeding is pending or, to the
Knowledge of the Company or the Selling Stockholders, threatened to revoke,
modify or terminate any such Environmental Permit, and, to the Knowledge of the
Company or the Selling Stockholders, no facts, circumstances or conditions
currently exist that could adversely affect such continued compliance with
Environmental Laws and Environmental Permits or require currently unbudgeted
capital expenditures to achieve or maintain such continued compliance with
Environmental Laws and Environmental Permits;
 
(b)  neither the Company nor any of the Subsidiaries is the subject of any
outstanding written Order or Contract with any Governmental Body or Person with
respect to (i) Environmental Laws, (ii) Remedial Action or (iii) any Release or
threatened Release of a Hazardous Material;
 
(c)  no claim has been made or is pending, or to the Knowledge of the Company or
the Selling Stockholders, threatened against the Company or any Subsidiary
alleging either or both that the Company or any of the Subsidiaries may be in
violation of any Environmental Law or Environmental Permit, or may have any
liability under any Environmental Law;
 
(d)  to the Knowledge of the Company or the Selling Stockholders, no facts,
circumstances or conditions exist with respect to the Company or any of the
Subsidiaries or any property currently or formerly owned, operated or leased by
the Company or any of the Subsidiaries or any property to which the Company or
any of the Subsidiaries arranged for the disposal or treatment of Hazardous
Materials that could reasonably be expected to result in the Company or any of
the Subsidiaries incurring material unbudgeted Environmental Costs and
Liabilities;
 
(e)   there are no investigations of the business, operations or properties
currently or, to the Knowledge of the Company or the Selling Stockholders,
previously owned, operated or leased property of the Company or any of the
Subsidiaries pending or, to the Knowledge of the Company or the Selling
Stockholders, threatened which could lead to the imposition of any Environmental
Costs and Liabilities or Liens under Environmental Law;
 
39

--------------------------------------------------------------------------------


 
(f)   the transactions contemplated hereunder do not require the consent of or
filings with any Governmental Body with jurisdiction over the Company or any
Subsidiary with respect to environmental matters, and none of the Owned Property
or Real Property Leases is located in New Jersey, Indiana or Connecticut;
 
(g)  there is not located at any of the properties currently or (while owned,
operated or leased by the Company or any Subsidiary) previously owned, operated
or leased by the Company or any of the Subsidiaries any (i) underground storage
tanks, (ii) landfill, (iii) surface impoundment, (iii) asbestos-containing
material or (iv) equipment containing polychlorinated biphenyls; and
 
(h)  the Company has provided to Purchaser all environmentally related audits,
studies, reports, analyses, and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of the Company or any of the Subsidiaries.
 
4.20           Insurance.  The Company and the Subsidiaries have insurance
policies in full force and effect (a) for such amounts as are sufficient for all
requirements of Law and all agreements to which the Company or any of the
Subsidiaries is a party or by which it is bound, and (b) which are in such
amounts, with such deductibles and against such risks and losses, as are
reasonable for the business, assets and properties of the Company and the
Subsidiaries.  Set forth in Section 4.20 of the Disclosure Schedule is a list of
all insurance policies and all fidelity bonds held by or applicable to the
Company or any of the Subsidiaries setting forth, in respect of each such
policy, the policy name, policy number, carrier, term, type and amount of
coverage and annual premium, whether the policies may be terminated upon
consummation of the transactions contemplated hereby and if, and to what extent,
events being notified to the insurer after the Closing Date are generally
excluded from the scope of the respective policy.  Except as set forth in
Section 4.20 of the Disclosure Schedule, no event relating to the Company or any
of the Subsidiaries has occurred which could reasonably be expected to result in
a retroactive upward adjustment in premiums under any such insurance policies or
which could reasonably be expected to result in a prospective upward adjustment
in such premiums.  Excluding insurance policies that have expired and been
replaced in the Ordinary Course of Business, no insurance policy has been
cancelled within the last two years and, to the Knowledge of the Company or the
Selling Stockholders, no threat has been made to cancel any insurance policy of
the Company or any of the Subsidiaries during such period.  Except as noted in
Section 4.20 of the Disclosure Schedule, all such insurance will remain in full
force and effect immediately following the consummation of the transactions
contemplated hereby.  No event has occurred, including the failure by the
Company or any of the Subsidiaries to give any notice or information or the
Company or any of the Subsidiaries giving any inaccurate or erroneous notice or
information, which limits or impairs the rights of the Company or any of the
Subsidiaries under any such insurance policies.
 
4.21           Inventories.  The inventories of the Company and the Subsidiaries
are in good and marketable condition, and are usable and of a quantity and
quality saleable in the Ordinary Course of Business.  The inventories of the
Company and the Subsidiaries set forth in the Balance Sheet were valued at the
lower of cost (on a FIFO/LIFO basis) or market and were properly stated therein
in accordance with GAAP consistently applied.  Adequate reserves have been
reflected in the Balance Sheet for obsolete, excess, damaged, slow-moving, or
otherwise unusable inventory, which reserves were calculated in a manner
consistent with past practice and in accordance with GAAP consistently
applied.  The inventories of the Company and the Subsidiaries constitute
sufficient quantities for the normal operation of business in accordance with
past practice.
 
40

--------------------------------------------------------------------------------


 
4.22           Accounts and Notes Receivable and Payable.
 
(a)  All accounts and notes receivable of the Company and the Subsidiaries have
arisen from bona fide transactions in the Ordinary Course of Business consistent
with past practice and are payable on ordinary trade terms.  All accounts and
notes receivable of the Company and the Subsidiaries reflected on the Balance
Sheet are good and collectible at the aggregate recorded amounts thereof, net of
any applicable reserve for returns or doubtful accounts reflected thereon, which
reserves are adequate and were calculated in a manner consistent with past
practice and in accordance with GAAP consistently applied.  All accounts and
notes receivable arising after the Balance Sheet Date are good and collectible
at the aggregate recorded amounts thereof, net of any applicable reserve for
returns or doubtful accounts, which reserves are adequate and were calculated in
a manner consistent with past practice and in accordance with GAAP consistently
applied.  None of the accounts or the notes receivable of the Company or any of
the Subsidiaries (i) are subject to any setoffs or counterclaims or (ii)
represent obligations for goods sold on consignment, on approval or on a
sale-or-return basis or subject to any other repurchase or return arrangement.
 
(b)  All accounts payable of the Company and the Subsidiaries reflected in the
Balance Sheet or arising after the date thereof are the result of bona fide
transactions in the Ordinary Course of Business and have been paid or are not
yet due and payable.
 
4.23           Related Party Transactions.  Except as set forth in Section 4.23
of the Disclosure Schedule, no employee, officer, director, stockholder, partner
or member of the Company or any of the Subsidiaries, any member of his or her
immediate family or any of their respective Affiliates (“Related Persons”) (i)
owes any amount to the Company or any of the Subsidiaries nor does the Company
or any of the Subsidiaries owe any amount to, or has the Company or any of the
Subsidiaries committed to make any loan or extend or guarantee credit to or for
the benefit of, any Related Person, (ii) is involved in any business arrangement
or other relationship with the Company or any of the Subsidiaries (whether
written or oral), (iii) owns any property or right, tangible or intangible, that
is used by the Company or any of the Subsidiaries, (iv) has any claim or cause
of action against the Company or any of the Subsidiaries or (v) owns any direct
or indirect interest of any kind in, or controls or is a director, officer,
employee or partner of, or consultant to, or lender to or borrower from or has
the right to participate in the profits of, any Person which is a competitor,
supplier, customer, landlord, tenant, creditor or debtor of the Company or any
Subsidiary.
 
4.24           Customers and Suppliers.
 
41

--------------------------------------------------------------------------------


 
(a)  Section 4.24 of the Disclosure Schedule sets forth a list of the ten (10)
largest customers and the ten (10) largest suppliers of the Company and the
Subsidiaries, as measured by the dollar amount of purchases therefrom or
thereby, during each of the fiscal years ended December 31, 2008 and 2009,
showing the approximate total sales by the Company and the Subsidiaries to each
such customer and the approximate total purchases by the Company and the
Subsidiaries from each such supplier, during such period.
 
(b)  Since the Balance Sheet Date, no customer or supplier listed on
Section 4.24 of the Disclosure Schedule has terminated its relationship with the
Company or any of the Subsidiaries or materially reduced or changed the pricing
or other terms of its business with the Company or any of the Subsidiaries and,
to the Knowledge of the Company or the Selling Stockholders, and, except as set
forth in Section 4.24 of the Disclosure Schedule, no customer or supplier listed
on Section 4.24 of the Disclosure Schedule has notified the Company or the
Subsidiaries that it intends to terminate or materially reduce or change the
pricing or other terms of its business with the Company or any of the
Subsidiaries.
 
4.25           Product Warranty; Product Liability.
 
(a)  Except as set forth in Section 4.25 of the Disclosure Schedule, each
product manufactured, sold or delivered by the Company or any of the
Subsidiaries in conducting its business has been in conformity with all product
specifications, all express and implied warranties and all applicable
Laws.  Except as set forth in Section 4.25 of the Disclosure Schedule, neither
the Company nor any of the Subsidiaries has any liability for replacement or
repair of any such products or other damages in connection therewith or any
other customer or product obligations not reserved against on the Balance
Sheet.  Section 4.25 of the Disclosure Schedule provides an itemized list of the
products the Company has under warranty and the length of each warranty.
 
(b)  Neither the Company nor any of the Subsidiaries has any liability arising
out of any injury to individuals or property as a result of the ownership,
possession, or use of any product designed, manufactured, assembled, repaired,
maintained, delivered, sold or installed, or services rendered, by or on behalf
of the Company or any of the Subsidiaries.  Neither the Company nor any of the
Subsidiaries has committed any act or failed to commit any act, which would
result in, and there has been no occurrence which would give rise to or form the
basis of, any material product liability or liability for breach of warranty
(whether covered by insurance or not) on the part of the Company or any of the
Subsidiaries with respect to products designed, manufactured, assembled,
repaired, maintained, delivered, sold or installed or services rendered by or an
behalf of the Company or any of the Subsidiaries.
 
4.26           Banks; Power of Attorney.  Section 4.26 of the Disclosure
Schedule contains a complete and correct list of the names and locations of all
banks in which Company or any Subsidiary has accounts or safe deposit boxes and
the names of all persons authorized to draw thereon or to have access
thereto.  Except as set forth in Section 4.26 of the Disclosure Schedule, no
person holds a power of attorney to act on behalf of the Company or any
Subsidiary.
 
42

--------------------------------------------------------------------------------


 
4.27           Certain Payments. None of the Company, any Subsidiary or any
Selling Stockholder nor, to the Knowledge of the Company or the Selling
Stockholders, any director, officer, employee, or other Person associated with
or acting on behalf of any of them, has directly or indirectly (a) made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to any Person, private or public, regardless of form, whether in money,
property, or services (i) to obtain favorable treatment in securing business for
the Company or any Subsidiary, (ii) to pay for favorable treatment for business
secured by the Company or any Subsidiary, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of the Company or
any Subsidiary, or (iv) in violation of any Law, or (b) established or
maintained any fund or asset with respect to the Company or any Subsidiary that
has not be recorded in the books and records of the Company and the
Subsidiaries.
 
4.28           Certain Governmental Matters.  Neither the Company nor any
Subsidiary has received from any U.S. Governmental Body or any prime contractor
or subcontractor from a U.S. Governmental Body any special, preferential or
advantageous treatment in the award of a Government Contract, or in any other
manner, including as a “small business concern,” “small disadvantaged business”
(or “minority-owned business”), “women-owned” concern, or any other socially and
economically disadvantaged classification, as defined in the Small Business Act
(15 U.S.C. Sec. 631, et. seq.), the Federal Property and Administrative Services
Act (41 U.S.C. Sec. 252), section 7102 of the Federal Acquisition Streamlining
Act of 1994 (Public Law 103-355), 10 U.S.C. Sec 2323, Executive Order 12138, May
18, 1979, or regulations implementing these requirements, including the Federal
Acquisition Regulations.  “Government Contract” means any prime contract with a
U.S. Governmental Body and any subcontract with a prime contractor or higher
tier subcontractor under a prime contract with a U.S. Governmental Body.
 
4.29           Financial Advisors.  Except as set forth in Section 4.29 of the
Disclosure Schedule, no Person has acted, directly or indirectly, as a broker,
finder or financial advisor for the Selling Stockholders, the Company or any
Subsidiary in connection with the transactions contemplated by this Agreement
and no Person is or will be entitled to any fee or commission or like payment in
respect thereof.
 
4.30           Full Disclosure.  No representation or warranty or other
statement made by or on behalf of the Company or a Selling Stockholder to
Purchaser or any of its Affiliates pursuant to this Agreement, any of the
Company Documents or Selling Stockholder Documents or otherwise contains an
untrue statement of a material fact or omits to state a material fact necessary
to make such statements, in light of the circumstances in which it was made or
omitted, not misleading.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to the Selling Stockholders that:
 
5.1           Organization and Good Standing.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority to own, lease and
operate properties and carry on its business.  Purchaser is duly qualified or
authorized to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction in which it owns or leases real property and each
jurisdiction in which the conduct of its business or ownership of its properties
requires such qualification or authorization.
 
43

--------------------------------------------------------------------------------


 
5.2           Authorization of Agreement.  Purchaser has full corporate power
and authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by Purchaser in connection with the consummation of the transactions
contemplated hereby and thereby (the “Purchaser Documents”), and to consummate
the transactions contemplated hereby and thereby.  The execution, delivery and
performance by Purchaser of this Agreement and each Purchaser Document have been
duly authorized by all necessary corporate action on behalf of Purchaser.  This
Agreement has been, and each Purchaser Document will be at or prior to the
Closing, duly executed and delivered by Purchaser and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Purchaser Document when so executed and
delivered will constitute, the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its respective terms.
 
5.3           Conflicts; Consents of Third Parties.
 
(a)  Except as set forth in Section 5.3(b) of the Disclosure Schedule, none of
the execution and delivery by Purchaser of this Agreement and of the Purchaser
Documents, the consummation of the transactions contemplated hereby or thereby,
or compliance by Purchaser with any of the provisions hereof or thereof will
conflict with, or result in violation or breach of, conflict with or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation  or acceleration of any obligation under any
provision of (i) the certificate of incorporation and by-laws or comparable
organizational documents of such Purchaser; (ii) any Contract or Permit to which
Purchaser is a party or by which any of the properties or assets of Purchaser
are bound; (iii) any Order of any Governmental Body applicable to Purchaser or
by which any of the properties or assets of Purchaser are bound; or (iv) any
applicable Law.
 
(b)  No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of Purchaser in connection with the execution and
delivery of this Agreement or the Purchaser Documents or the compliance by
Purchaser with any of the provisions hereof or thereof, except for those set
forth in Section 5.3(b) of the Disclosure Schedule.
 
5.4           Litigation.  There are no Legal Proceedings pending or, to the
Knowledge of Purchaser, threatened against Purchaser or to which Purchaser is
otherwise a party relating to this Agreement, the Purchaser Documents or the
transactions contemplated hereby and thereby.
 
5.5           Investment Intention.  Purchaser is acquiring the Shares for its
own account, for investment purposes only and not with a view to the
distribution (as such term is used in Section 2(11) of the Securities
Act).  Purchaser understands that the Shares have not been registered under the
Securities Act and cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.
 
44

--------------------------------------------------------------------------------


 
5.6           Financial Advisors.  Except as set forth in Section 5.6 of the
Disclosure Schedule, no Person has acted, directly or indirectly, as a broker,
finder or financial advisor for Purchaser in connection with the transactions
contemplated by this Agreement and no Person is entitled to any fee or
commission or like payment in respect thereof.
 
5.7           Purchaser Common Stock.
 
(a)  Upon issuance thereof by the Purchaser to each of the Selling Stockholders,
the Purchaser Common Stock will have been duly authorized, and will be validly
issued, fully paid and nonasessable and will not be subject to any Liens.
 
(b)  Purchaser is in compliance with, and has fulfilled its obligations under,
the filing requirements found within Sections 13 and 15(d) of the Securities
Exchange Act of 1934, as amended.
 
ARTICLE VI

 
COVENANTS
 
6.1           Access to Information; Confidentiality.  The Company shall, and
the Company shall cause the Subsidiaries to, afford to Purchaser and its
accountants, counsel, financial advisors and other representatives, and to
prospective lenders and other financing sources and each of their respective
representatives, full access, during normal business hours upon reasonable
notice throughout the period prior to the Closing, to the Company’s and the
Subsidiaries’ respective properties and facilities (including all owned or
leased real property and the buildings, structures, fixtures, appurtenances and
improvements erected, attached or located thereon), books, financial information
(including working papers and data in the possession of the Company’s or the
Subsidiaries’ or their respective independent public accountants, internal audit
reports, and “management letters” from such accountants with respect to the
Company’s or any of the Subsidiaries’ systems of internal control), Contracts
and records of the Company and the Subsidiaries to the extent necessary to
enable Purchaser to make a thorough investigation of the Company’s business,
properties, assets and operations, and, during such period, shall furnish
promptly such information concerning the businesses, properties and personnel of
the Company and the Subsidiaries as Purchaser shall reasonably request;
provided, however, such investigation shall not unreasonably disrupt the
Company’s operations or interfere with the conduct of its business.  Prior to
the Closing, the Company shall generally keep Purchaser informed as to all
material matters involving the operations and businesses of the Company and each
of the Subsidiaries.  The Company shall authorize and direct the appropriate
directors, managers and employees of each such Subsidiary to discuss matters
involving the operations and business of the Company or such Subsidiary, as the
case may be, with representatives of Purchaser and its prospective lenders and
other financial sources.  All nonpublic information provided to, or obtained by,
Purchaser in connection with the transactions contemplated hereby shall be
“Information” for purposes of the Confidentiality Agreement dated February 25,
2009 among Purchaser, the Company and the Selling Stockholders (the
“Confidentiality Agreement”), the terms of which shall continue in force until
the Closing; provided that Purchaser and the Company may disclose such
information as may be necessary in connection with seeking necessary consents
and approvals as contemplated hereby.  If the parties hereto shall fail to
consummate the transactions contemplated hereby, the terms of the
Confidentiality Agreement shall, notwithstanding any contrary term thereof,
remain in full force and effect for a period of two (2) years from the date of
this Agreement.  Purchaser’s employees, agents, accountants, counsel, financial
advisors and representatives, prospective lenders and other financial sources
shall comply with all of the Company’s regulations made known to them when
present at the Company’s facilities.
 
45

--------------------------------------------------------------------------------


 
6.2           Conduct of the Business Pending the Closing.
 
(a)  Except as otherwise expressly provided in this Agreement or with the prior
written consent of Purchaser, between the date hereof and the Closing, the
Selling Stockholders and the Company shall, and the Company shall cause the
Subsidiaries to:
 
(i)  conduct the respective businesses of the Company and the Subsidiaries only
in the Ordinary Course of Business;
 
(ii)  use their commercially reasonable efforts to (A) preserve the present
business operations, organization (including officers and employees) and
goodwill of the Company and the Subsidiaries and (B) preserve the present
relationships with Persons having business dealings with the Company and the
Subsidiaries (including customers and suppliers);
 
(iii)  maintain (A) all of the assets and properties of, or used by, the Company
and the Subsidiaries in their current condition, ordinary wear and tear
excepted, and (B) insurance upon all of the properties and assets of the Company
and the Subsidiaries in such amounts and of such kinds comparable to that in
effect on the date of this Agreement;
 
(iv)  (A) maintain the books, accounts and records of the Company and the
Subsidiaries in the Ordinary Course of Business, (B) continue to collect
accounts receivable and pay accounts payable utilizing normal procedures and
without discounting or accelerating payment of such accounts, and (C) comply
with all contractual and other obligations of the Company and the Subsidiaries;
and
 
(v)   comply in all material respects with all applicable Laws.
 
(b)   Without limiting the generality of the foregoing, except as otherwise
expressly provided in this Agreement or with the prior written consent of
Purchaser, the Selling Stockholders and the Company shall not, and the Company
shall cause the Subsidiaries not to:
 
(i)  declare, set aside, make or pay any dividend or other distribution in
respect of the capital stock of, or other ownership interests in, the Company or
any of the Subsidiaries or repurchase, redeem or otherwise acquire any
outstanding shares of the capital stock or other securities of, or other
ownership interests in, the Company or any of the Subsidiaries;
 
 
46

--------------------------------------------------------------------------------


 
(ii)  transfer, issue, sell, pledge, encumber or dispose of any shares of
capital stock or other securities of, or other ownership interests in, the
Company or any of the Subsidiaries or grant options, warrants, calls or other
rights to purchase or otherwise acquire shares of the capital stock or other
securities of, or other ownership interests in,  the Company or any of the
Subsidiaries;
 
(iii)  effect any recapitalization, reclassification, stock split, combination
or like change in the capitalization of the Company or any of the Subsidiaries,
or amend the terms of any outstanding securities of the Company or any
Subsidiary;
 
(iv)  amend the certificate of incorporation or by-laws or equivalent
organizational or governing documents of the Company or any of the Subsidiaries;
 
(v)  (A) increase the salary or other compensation of any director or, except in
the Ordinary Course of Business, any officer or employee of the Company or any
of the Subsidiaries, (B) grant any unusual or extraordinary bonus, benefit or
other direct or indirect compensation to any director, officer, employee or
consultant, (C) except in the Ordinary Course of Business, increase the coverage
or benefits available under any (or create any new) severance pay, termination
pay, vacation pay, company awards, salary continuation for disability, sick
leave, deferred compensation, bonus or other incentive compensation, insurance,
pension or other employee benefit plan or arrangement made to, for, or with any
of the directors, officers, employees, agents or representatives of the Company
or any of the Subsidiaries or otherwise modify or amend or terminate any such
plan or arrangement or (D) enter into any employment, deferred compensation,
severance, special pay, consulting, non-competition or similar agreement or
arrangement with any directors or officers of the Company or any Subsidiary (or
amend any such agreement to which the Company or any of the Subsidiaries is a
party);
 
(vi)  issue, create, incur, assume, guarantee, endorse or otherwise become
liable or responsible with respect to (whether directly, contingently or
otherwise) any Indebtedness; pay, repay, discharge, purchase, repurchase or
satisfy any Indebtedness of the Company or any of the Subsidiaries, except in
the Ordinary Course of Business; or modify the terms of any Indebtedness or
other Liability;
 
(vii)  subject to any Lien or otherwise encumber or, except for Permitted
Exceptions, permit, allow or suffer to be encumbered, any of the properties or
assets (whether tangible or intangible) of, or used by, the Company or any of
the Subsidiaries;
 
(viii)  except for acquisition of title to certain equipment and fixtures
attached to or located within the real property located at 225 Bodwell Avenue,
Avon, MA and currently owned by 225 Bodwell Corporation, as more particularly
described in Section 6.2(b)(viii) of the Disclosure Schedule, acquire any
material properties or assets or sell, assign, license, transfer, convey, lease
or otherwise dispose of any of the material properties or assets of, or used by,
the Company and the Subsidiaries, other than in the Ordinary Course of Business;
 
 
47

--------------------------------------------------------------------------------


 
(ix)  enter into or agree to enter into any merger or consolidation with any
corporation or other entity; or engage in any new business or invest in, make a
loan, advance or capital contribution to, or otherwise acquire the securities,
of any other Person;
 
(x)  cancel or compromise any debt or claim or waive or release any material
right of the Company or any of the Subsidiaries, except in the Ordinary Course
of Business;
 
(xi)  except for capital expenditures relating to expansion of the Company
facility at 225 Bodwell Street, Avon, MA (the “Facility”) to increase production
capacity for flotation buoyancy products, as previously disclosed to Purchaser
(the “Phase III Project”) enter into any commitment for capital expenditures of
the Company and the Subsidiaries in excess of $100,000 for any individual
commitment and $250,000 for all commitments in the aggregate;
 
(xii)  enter into, modify or terminate any labor or collective bargaining
agreement of the Company or any of the Subsidiaries or, through negotiation or
otherwise, make any commitment or incur any liability to any labor organization
with respect to the Company or any of the Subsidiaries;
 
(xiii)  introduce any material change with respect to the operation of the
Company or any of the Subsidiaries, including any material change in the types,
nature, composition or quality of its products or services, or, other than in
the Ordinary Course of Business, make any change in product specifications or
prices or terms of distributions of such products or change its pricing,
discount, allowance or return policies or grant any pricing, discount, allowance
or return terms for any customer or supplier not in accordance with such
policies;
 
(xiv)  except for transfers of Cash pursuant to normal cash management practices
in the Ordinary Course of Business, make any investments in or loans to, or pay
any fees or expenses to, or enter into or modify any Contract with any Related
Persons;
 
(xv)   make a change in its accounting or Tax reporting principles, methods or
policies;
 
(xvi)  (A) make, change or revoke any Tax election, settle or compromise any Tax
claim or liability or enter into a settlement or compromise, or change (or make
a request to any taxing authority to change) any material aspect of its method
of accounting for Tax purposes, or (B) prepare or file any Tax Return (or any
amendment thereof) unless such Tax Return shall have been prepared in a manner
consistent with past practice and the Company shall have provided Purchaser a
copy thereof (together with supporting papers) at least three (3) Business Days
prior to the due date thereof for Purchaser to review and approve (such approval
not to be unreasonably withheld or delayed);
 
48

--------------------------------------------------------------------------------


 
(xvii)  enter into any Contract, understanding or commitment that restrains,
restricts, limits or impedes the ability of the Company or any Subsidiary to
compete with or conduct any business or line of business in any geographic area
or solicit the employment of any persons;
 
(xviii)  terminate, amend, restate, supplement or waive any rights under any (A)
Material Contract, Real Property Lease, Personal Property Lease or Intellectual
Property license, other than in the Ordinary Course of Business or (B) Permit;
 
(xix)  except as described in Section 6.2(b)(xix) of the Disclosure Schedule,
settle or compromise any pending or threatened Legal Proceeding or any claim or
claims for, or that would result in a loss of revenue of, an amount that could,
individually or in the aggregate, reasonably be expected to be greater than
$100,000;
 
(xx)  change or modify its credit, collection or payment policies, procedures or
practices, including acceleration of collections or receivables (whether or not
past due) or fail to pay or delay payment of payables or other liabilities;
 
(xxi)  take any action which would adversely affect the ability of the parties
to consummate the transactions contemplated by this Agreement;
 
(xxii)  agree to do anything (A) prohibited by this Section 6.2, (B) which would
make any of the representations and warranties of the Selling Stockholders in
this Agreement or any of the Selling Stockholder Documents or Company Documents
untrue or incorrect in any material respect or could result in any of the
conditions to the Closing not being satisfied or (C) that would be reasonably
expected to have a Material Adverse Effect; and
 
(xxiii)  fail to pay any required maintenance or other similar fees or otherwise
fail to make required filings or payments required to maintain and further
prosecute any applications for registration of Intellectual Property.
 
6.3           Third Party Consents.  The Selling Stockholders and the Company
shall use, and the Company shall cause the Subsidiaries to use, their
commercially reasonable efforts to obtain at the earliest practicable date all
consents, waivers and approvals from, and provide all notices to, all Persons
that are not a Governmental Body, which consents, waivers, approvals and notices
are required to consummate, or in connection with, the transactions contemplated
by this Agreement, including the consents, waivers, approvals and notices, if
any, referred to in Sections 3.3(b) and 4.3(b) hereof (except for such matters
covered by Section 6.4).  All such consents, waivers, approvals and notices
shall be in writing and in form and substance satisfactory to Purchaser, and
executed counterparts of such consents, waivers and approvals shall be delivered
to Purchaser promptly after receipt thereof, and copies of such notices shall be
delivered to Purchaser promptly after the making thereof.  Notwithstanding
anything to the contrary in this Agreement, neither Purchaser nor any of its
Affiliates (which for purposes of this sentence shall include the Company) shall
be required to pay any amounts in connection with obtaining any such consent,
waiver or approval.
 
49

--------------------------------------------------------------------------------


 
6.4           Governmental Consents and Approvals.  Each of the Purchaser, the
Selling Stockholders and the Company shall use its commercially reasonable
efforts to obtain at the earliest practical date all consents, waivers,
approvals, Orders, Permits, authorizations and declarations from, make all
filings with, and provide all notices to, all Governmental Bodies which are
required to consummate, or in connection with, the transactions contemplated by
this Agreement, including the consents, waivers, approvals, Orders, Permits,
authorizations, declarations, filings and notices, if any, referred to in
Sections 3.3(b) and 4.3(b).
 
6.5           Further Assurances
.  Subject to, and not in limitation of, Section 6.4, each of the Selling
Stockholders, the Company and Purchaser shall use its commercially reasonable
efforts to (a) take, or cause to be taken, all actions necessary or appropriate
to consummate the transactions contemplated by this Agreement and (b) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement.
 
6.6           No Shop.
 
(a)  The Selling Stockholders and the Company shall not, and shall not permit
the Subsidiaries or any of the Affiliates, directors, officers, employees,
representatives or agents of the Selling Stockholders, the Company or any of the
Subsidiaries (collectively, the “Representatives”) to, directly or indirectly,
(i) discuss, encourage, negotiate, undertake, initiate, authorize, recommend,
propose or enter into, whether as the proposed surviving, merged, acquiring or
acquired corporation or otherwise, any transaction involving a merger,
consolidation, business combination, purchase or disposition of any material
amount of the assets of the Company or any of the Subsidiaries or any capital
stock or other ownership interests of the Company or any of the Subsidiaries
other than the transactions contemplated by this Agreement (an “Acquisition
Transaction”), (ii) facilitate, encourage, solicit or initiate discussions,
negotiations or submissions of proposals or offers in respect of an Acquisition
Transaction, (iii) furnish or cause to be furnished, to any Person, any
information concerning the business, operations, properties or assets of the
Company or the Subsidiaries in connection with an Acquisition Transaction, or
(iv) otherwise cooperate in any way with, or assist or participate in,
facilitate or encourage, any effort or attempt by any other Person to do or seek
any of the foregoing.
 
(b)  The Selling Stockholders and the Company shall notify Purchaser orally and
in writing promptly (but in no event later than 24 hours) after receipt by any
of the Selling Stockholders, the Company, the Subsidiaries or any of the
Representatives thereof of any proposal or offer received after the date hereof
from any Person other than Purchaser to effect an Acquisition Transaction or,
other than in the Ordinary Course of Business, any request for non-public
information relating to the Company or any of the Subsidiaries or for access to
the properties, books or records of the Company or any Subsidiary by any Person
other than Purchaser.  Such notice shall indicate the identity of the Person
making the proposal or offer, or intending to make a proposal or offer or
requesting non-public information or access to the books and records of the
Company, the material terms of any such proposal or offer, or modification or
amendment to such proposal or offer and copies of any written proposals or
offers or amendments or supplements thereto.  The Selling Stockholders and the
Company shall keep Purchaser informed, on a current basis, of any material
changes in the status and any material changes or modifications in the material
terms of any such proposal, offer, indication or request.
 
50

--------------------------------------------------------------------------------


 
(c)  The Selling Stockholders and the Company shall (and the Selling
Stockholders and the Company shall cause their Representatives to, and the
Company shall cause the Subsidiaries and their Representatives to) immediately
cease and cause to be terminated any existing discussions or negotiations with
any Persons (other than Purchaser) conducted heretofore with respect to any
Acquisition Transaction.  The Selling Stockholders and the Company agree not to
(and the Company agrees to cause the Subsidiaries not to) release any third
party from the confidentiality and standstill provisions of any agreement to
which the Company or any of the Subsidiaries is a party.
 
6.7           Non-Competition; Non-Solicitation; Confidentiality.
 
(a)   For a period of five (5) years from and after the Closing Date, the
Selling Stockholders shall not, and shall cause their Affiliates not to,
directly or indirectly, own, manage, engage in, operate, control, work for,
consult with, render services for, do business with, maintain any interest in
(proprietary, financial or otherwise) or participate in the ownership,
management, operation or control of, any business, whether in corporate,
proprietorship or partnership form or otherwise, engaging in a business the same
or similar to that, or that otherwise competes with, the Company or any of the
Subsidiaries (a “Restricted Business”); provided, however, that the restrictions
contained in this Section 6.7(a) shall not restrict the acquisition by the
Selling Stockholders, directly or indirectly, of less than two percent (2%) of
the outstanding capital stock of any publicly traded company engaged in a
Restricted Business.
 
(b)   For a period of five (5) years from and after the Closing Date, the
Selling Stockholders shall not, and shall cause their directors, officers,
employees and Affiliates not to, directly or indirectly:  (i) cause, solicit,
induce or encourage any employees of the Company or the Subsidiaries to leave
such employment or hire, employ or otherwise engage such individual, except for
employees offered employment by an Excluded Affiliate in connection with
separation of the respective businesses and work forces of the Company and the
Excluded Affiliates, as more particularly described in Section 6.7(b) of the
Disclosure Schedule; or (ii) cause, induce or encourage any material actual or
prospective client, customer, supplier, or licensor of the Company or any of the
Subsidiaries (including any existing or former customer of the Company or the
Subsidiaries and any Person that becomes a client or customer of the Company or
any of the Subsidiaries after the Closing) or any other Person who has a
material business relationship with the Company or any of the Subsidiaries, to
terminate or modify any such actual or prospective relationship.
 
(c)   From and after the Closing Date, the Selling Stockholders shall not and
shall cause their directors, officers, employees and Affiliates not to, directly
or indirectly, disclose, reveal, divulge or communicate to any Person other than
authorized officers, directors and employees of Purchaser or use or otherwise
exploit for its own benefit or for the benefit of anyone other than Purchaser,
any Confidential Information (as defined below).  The Selling Stockholders shall
not have any obligation to keep confidential (or cause its officers, directors
or Affiliates to keep confidential) any Confidential Information if and to the
extent disclosure thereof is specifically required by applicable Law; provided,
however, that in the event disclosure is required by applicable Law, the Selling
Stockholders shall, to the extent reasonably possible, provide Purchaser with
prompt notice of such requirement prior to making any disclosure so that
Purchaser may seek an appropriate protective order.  For purposes of this
Section 6.7(c), “Confidential Information” means any information with respect to
the Company or any of the Subsidiaries, including methods of operation, customer
lists, products, prices, fees, costs, Technology, inventions, trade secrets,
know-how, Software, marketing methods, plans, personnel, suppliers, competitors,
markets or other specialized information or proprietary matters.  Confidential
Information does not include, and there shall be no obligation hereunder with
respect to, information that (i) is generally available to the public on the
date of this Agreement or (ii) becomes generally available to the public other
than as a result of a disclosure not otherwise permissible hereunder.
 
51

--------------------------------------------------------------------------------


 
(d)  The covenants and undertakings contained in this Section 6.7 relate to
matters which are of a special, unique and extraordinary character and a
violation of any of the terms of this Section 6.7 will cause irreparable injury
to Purchaser, the amount of which will be impossible to estimate or determine
and which cannot be adequately compensated. Accordingly, the remedy at law for
any breach of this Section 6.7 will be inadequate. Therefore, Purchaser will be
entitled to a temporary and permanent injunction, restraining order or other
equitable relief from any court of competent jurisdiction in the event of any
breach of this Section 6.7 without the necessity of proving actual damage or
posting any bond whatsoever.  The rights and remedies provided by this
Section 6.7 are cumulative and in addition to any other rights and remedies
which Purchaser may have hereunder or at law or in equity.  In the event that
Purchaser were to seek damages for any breach of this Section 6.7, the portion
of the consideration delivered to the Selling Stockholders hereunder which is
allocated by the parties to the foregoing covenant shall not be considered a
measure of or limit on such damages.
 
(e)  The parties hereto agree that, if any court of competent jurisdiction
determines that a specified time period, a specified geographical area, a
specified business limitation or any other relevant feature of this Section 6.7
is unreasonable, arbitrary or against public policy, then a lesser period of
time, geographical area, business limitation or other relevant feature which is
determined by such court to be reasonable, not arbitrary and not against public
policy may be enforced against the applicable party.
 
6.8           Preservation of Records.  Subject to any retention requirements
relating to the preservation of Tax records, the Selling Stockholders and
Purchaser agree that each of them shall (and shall cause the Company and the
Subsidiaries to) preserve and keep the records held by them relating to the
respective businesses of the Company and the Subsidiaries for a period of seven
years from the Closing Date and shall make such records and personnel available
to the other for inspection and copying as may be reasonably required by such
party in connection with, among other things, any insurance claims by, legal
proceedings against or governmental investigations (including, without
limitation, in respect of matters of compliance with Environmental Law or
applicable Law) of the Selling Stockholders, the Company, the Subsidiaries or
Purchaser or any of their respective Affiliates, preparation of financial
information and Tax Returns for the Company and its Subsidiaries, or in order to
enable the Selling Stockholders or Purchaser to otherwise comply with their
respective obligations under this Agreement and each other agreement, document
or instrument contemplated hereby or thereby.  Notwithstanding the foregoing
provisions of this Section 6.8 to the contrary, Purchaser and the Selling
Stockholders agree that (i) any such access or availability shall be had or done
in such a manner as to not unreasonably interfere with the normal conduct of the
business of the Company and its Subsidiaries or the business of Purchaser and
its Affiliates nor any Selling Stockholder and their respective Affiliates (as
the case may be), (ii) neither Purchaser, the Company and its Subsidiaries and
their respective Affiliates nor the Selling Stockholders and their respective
Affiliates shall be required to provide access to any confidential record(s),
the disclosure of which would violate any Law, and (iii) neither Purchaser, the
Company and its Subsidiaries and their respective Affiliates nor the Selling
Stockholders and their respective Affiliates shall be required to provide access
to any confidential record(s), the disclosure of which would cause it or any of
their respective Affiliates to waive its attorney-client privilege or attorney
work product privilege.
 
52

--------------------------------------------------------------------------------


 
6.9           Publicity.  None of the Purchaser, Selling Stockholders or the
Company shall issue any press release or public announcement concerning this
Agreement or the transactions contemplated hereby without obtaining the prior
written approval of the other party hereto, which approval will not be
unreasonably withheld or delayed, unless, in the sole judgment of the  party
intending to make such release, disclosure is otherwise required by applicable
Law or, in the sole judgment of the Purchaser disclosure is required by the
applicable rules of any stock exchange on which the Purchaser or its Affiliates
lists securities, provided that, to the extent required by applicable Law, the
party intending to make such release shall use its commercially reasonable
efforts consistent with such applicable Law to consult with the other party with
respect to the text thereof.
 
6.10           Cooperation with Financing.  In order to assist Purchaser with
obtaining financing, the Selling Stockholders and the Company shall provide such
assistance and cooperation as Purchaser and its Affiliates may reasonably
request, including (i) cooperating with prospective lenders, underwriters,
placement agents or initial purchasers and their respective advisors (including
for purposes of performing their due diligence) and (ii) helping
procure  reasonably requested certificates or documents, customary certificates
(including a certificate of the chief financial officer of the Company with
respect to solvency matters), legal opinions and real estate title documentation
in connection with definitive financing or offering documents.  All documented
fees, costs and expenses incurred by the Selling Stockholders and the Company in
providing such assistance and cooperation shall be promptly paid by Purchaser
upon request.
 
6.11           Related-Party Transactions with Non-Management Affiliates.  On or
prior to the Closing Date, the Company and the Subsidiaries shall (a) terminate
all Contracts with any of the Selling Stockholders or their respective
Affiliates (other than (i) those Contracts set forth in Section 6.11 of the
Disclosure Schedule and (ii) Contracts between the Company and the Subsidiaries,
Contracts between the Company and the Subsidiaries and their respective officers
and employees and Contracts the continuation of which Purchaser has approved in
writing) and (b) deliver releases (substantially in the form of Exhibit E
hereto) executed by such Affiliates with whom the Company has terminated such
Contracts pursuant to this Section 6.11 providing that no further payments are
due, or may become due, under or in respect of any such terminated Contacts;
provided that in no event shall the Company or any of the Subsidiaries pay any
fee or otherwise incur any expense or financial exposure with respect to any
such termination or release.
 
53

--------------------------------------------------------------------------------


 
6.12           Monthly Financial Statements.  As soon as reasonably practicable,
but in no event later than ninety (90) days after the end of each calendar month
during the period from the date hereof to the Closing, the Company shall provide
Purchaser with (a) unaudited monthly financial statements and (b) operating or
management reports (such reports to be in the form prepared by the Company in
the Ordinary Course of Business) of the Company for such preceding month.  As
soon as reasonably practicable, but in no event later than ninety (90) days
after the end of each calendar month, during the period from the date hereof to
the Closing, the Company shall provide Purchaser with (i) unaudited monthly
financial statements and (ii) operating or management reports (such reports to
be in the form prepared by the Company and the Subsidiaries in the Ordinary
Course of Business) of each of the Subsidiaries for which financial statements
are prepared (to the extent the same are prepared in the Ordinary Course of
Business) for such preceding month.
 
6.13           Fees and Expenses.  No later than two (2) Business Days prior to
the Closing Date, the Company shall deliver to Purchaser (i) pay-off letters or
final invoices (in a form reasonably acceptable to the Purchaser) in respect of
the Company Transaction Expenses from third-party service providers to whom
payments are required to be made by the Company or any of the Subsidiaries, and
(ii) a certificate of the Company setting forth an estimate of the unpaid
balance of all Company Transaction Expenses as of the close of business on the
day immediately preceding the Closing.  On the Closing Date prior to the
Closing, the Company shall deliver to Purchaser a certificate of the Company
setting forth the unpaid balance of all Company Transaction Expenses as of the
close of business on the day immediately preceding the Closing. All pay-off
letters or final invoices shall provide that the amounts set forth therein
represent payment in full for all fees and expenses payable by the Company in
connection with the transactions contemplated by this Agreement.
 
6.14           Notification of Certain Matters.  The Selling Stockholders shall
give notice to Purchaser and Purchaser shall give notice to the Selling
Stockholders, as promptly as reasonably practicable upon becoming aware of (a)
any fact, change, condition, circumstance, event, occurrence or non-occurrence
that has caused or is reasonably likely to cause any representation or warranty
in this Agreement made by it to be untrue or inaccurate in any respect at any
time after the date hereof and prior to the Closing, (b) any material failure on
its part to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder or (c) the institution of or the
threat of institution of any Legal Proceeding against any of the Selling
Stockholders, the Company or any of the Subsidiaries related to this Agreement
or the transactions contemplated hereby; provided that the delivery of any
notice pursuant to this Section 6.14 shall not limit or otherwise affect the
remedies available hereunder to the party receiving such notice, or the
representations or warranties of, or the conditions to the obligations of, the
parties hereto.
 
54

--------------------------------------------------------------------------------


 
6.15           Indebtedness.  No later than two (2) Business Days prior to the
Closing Date, the Company shall provide Purchaser with (i) a certificate of the
Company setting forth an estimate of the balance of all Indebtedness of the
Company and the Subsidiaries as of the close of business on the day immediately
preceding the Closing Date and a statement of the full repurchase and redemption
price for the Preferred Stock from the holders thereof as of or prior to the
Closing,  (ii) customary pay-off letters (in a form reasonably acceptable to the
Purchaser) from all holders of Indebtedness to be repaid as of or prior to the
Closing and (iii) documentation satisfactory to the Purchaser in its
reasonable  discretion providing for the repurchase and redemption in full, for
all outstanding shares of Preferred Stock and the full release of the Company
from and against any claims relating to the Preferred Stock as of the
Closing.  The Company shall also make arrangements reasonably satisfactory to
Purchaser for such holders to provide to Purchaser recordable form mortgage and
lien releases, canceled notes and shares of Preferred Stock and other documents
reasonably requested by the Purchaser prior to the Closing such that all Liens
on the assets or properties of the Company or any of the Subsidiaries that are
not Permitted Exceptions shall be satisfied, terminated and discharged on or
prior to the Closing Date.  On the Closing Date prior to the Closing, the
Company shall deliver to Purchaser a certificate of the Company setting forth
all Indebtedness of the Company and the Subsidiaries as of the close of business
on the day immediately preceding the Closing Date and a statement of the full
repurchase and redemption price for the Preferred Stock from the holders thereof
as of or prior to the Closing.
 
6.16           Resignation of Directors. Seller shall cause each of the
directors of the Company and the Subsidiaries set forth on Section 6.16 of the
Disclosure Schedule to submit a letter of resignation effective on or before the
Closing Date.
 
6.17           Use of Name.  The Selling Stockholders hereby agree that upon the
Closing, and except as otherwise expressly provided in this Agreement, Purchaser
and the Company shall have the sole right to the use of the name “Cuming
Corporation” or similar names and any service marks, trademarks, trade names,
d/b/a names, fictitious names, identifying symbols, logos, emblems, signs or
insignia related thereto or containing or comprising the foregoing, or otherwise
used in the business of the Company, including any name or mark confusingly
similar thereto and the trademarks and service marks listed on Section 4.13(a)
of the Disclosure Schedule (collectively, the “Company Marks”). Except as
otherwise expressly provided in this Agreement, the Selling Stockholders shall
not, and shall not permit their respective Affiliates to, use such name or any
variation or simulation thereof or any of the Company Marks.  Anything in the
foregoing to the contrary notwithstanding, the Purchaser acknowledges and agrees
that the Selling Stockholders and the Excluded Affiliates shall have the right
(i) to continue to use the names “Cuming Microwave Corporation” and “Cuming
Lehman Chambers, Inc.” or similar names and service marks, trademarks, trade
names, d/b/a names, fictitious names, identifying symbols, logos, emblems, signs
or insignia related thereto or containing or comprising the foregoing in
connection with operation of their businesses in compliance with the terms and
conditions of Section 6.7 of this Agreement; and (ii) to use the name “Cuming”
and related marks in connection with the conduct and operation of a business in
compliance with the terms and conditions of Section 6.7 of this Agreement.  Each
of the Selling Stockholders shall, and shall cause each its Affiliates to,
immediately after the Closing, cease to hold itself out as having any
affiliation with the Company or any of its Affiliates.
 
55

--------------------------------------------------------------------------------


 
6.18           Registration Rights for Purchaser Common Stock.  Purchaser hereby
covenants and agrees that, with respect to the Purchaser Common Stock delivered
as part of the Purchase Price hereunder, to the extent Purchaser issues and
sells shares of its capital stock for purposes of financing the payment of the
Cash Price hereunder, Purchaser shall (to the extent that registration rights in
connection therewith are provided) provide for “piggyback” registration of the
Purchaser Common Stock under the Securities Act in connection with any
registration statement and registration under the Securities Act of such capital
stock issued and sold for such financing purpose.  Purchaser will pay costs as
is customary with respect to any such registration of the Purchaser Common
Stock.
 
6.19           Environmental Matters. The Company shall cooperate with and
permit Purchaser and Purchaser's environmental consultant, to conduct such
investigations as Purchaser in its sole discretion may deem appropriate
(including investigations known as “Phase I” and, if indicated as a result of a
Phase I or for other reasons in Purchaser’s reasonable discretion, “Phase II”)
of environmental conditions of that certain real property located at 1 Ledin
Avenue, Avon, MA, 225 Bodwell, Avon, MA, 230 Bodwell, Avon, MA, 264 Bodwell,
Avon, MA, 21 Parker Drive, Avon, MA and 101 Wales Avenue, Avon, MA, and the
activities thereon (subject to any limitations contained in valid, previously
executed leases as Purchaser, in its sole discretion, shall deem necessary or
prudent) (“Environmental Assessment”).  The Environmental Assessment shall be
conducted at Purchaser’s sole expense by a qualified environmental consulting
firm, possessing reasonable levels of insurance, in compliance with applicable
Laws and in a manner that minimizes the disruption of the operations of the
Company.
 
ARTICLE VII

 
CONDITIONS TO CLOSING
 
7.1           Conditions Precedent to Obligations of Purchaser.  The obligation
of Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions precedent (any or all of which may be waived by Purchaser
in whole or in part to the extent permitted by applicable Law):
 
(a)  the representations and warranties of the Selling Stockholders qualified as
to materiality shall be true and correct, and those not so qualified shall be
true and correct in all material respects (other than the representations and
warranties contained in (i) Sections 3.2, 3.4, 3.6, the first sentence of
Section 4.1 (Organization), (ii) Section 4.2 (Authorization of Agreement); (iii)
Section 4.4 (Capitalization), (iv) Section 4.5 (Subsidiaries), and (v) Section
4.29 (Financial Advisors), which representations and warranties shall be true
and correct), in each case, as of the date of this Agreement and as of the
Closing as though made at and as of the Closing, except to the extent such
representations and warranties expressly speak as of an earlier date (in which
case such representations and warranties qualified as to materiality shall be
true and correct, and those not so qualified shall be true and correct in all
material respects, on and as of such earlier date);
 
56

--------------------------------------------------------------------------------


 
(b)  the Selling Stockholders and the Company shall have performed and complied
in all material respects with all obligations and agreements required in this
Agreement to be performed or complied with by them on or prior to the Closing
Date;
 
(c)  there shall not have been or occurred any event, change, occurrence or
circumstance that, individually or in the aggregate with any such other events,
changes, occurrences or circumstances, has had or could reasonably be expected
to have a Material Adverse Effect since the Balance Sheet Date;
 
(d)  no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Selling Stockholders, the Company or any of the
Subsidiaries, or Purchaser, seeking to restrain or prohibit, or to obtain
substantial damages with respect to, the consummation of the transactions
contemplated hereby, and there shall not be in effect any Order by a
Governmental Body of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby;
 
(e)   Purchaser shall have received a certificate signed by each Selling
Stockholder and by each of the President and Chief Financial Officer of the
Company, each in form and substance reasonably satisfactory to Purchaser, dated
the Closing Date, to the effect that each of the conditions specified above in
Sections 7.1(a)-(d) have been satisfied in all respects; provided that with
respect to Section 7.1(a), the President and Chief Financial Officer of the
Company shall only be required to certify as to the representations and
warranties contained in Article IV;
 
(f)   the Selling Stockholders, the Company or the Subsidiaries shall have
obtained  any consent, approval, order or authorization of, or made any
registration, declaration or filing with, any Person or Governmental Body  set
forth in Sections 3.3(b) and 4.3(b) hereof in a form satisfactory to Purchaser;
 
(g)  the Selling Stockholders and the Company shall have obtained those
consents, if any, listed on Section 7.1(g) of the Disclosure Schedule in a form
satisfactory to Purchaser and copies thereof shall have been delivered to
Purchaser;
 
(h)  Purchaser shall have received the written resignations and release of
claims to fees or expenses of each of the directors and officers of the Company
and the Subsidiaries identified by Purchaser prior to Closing, each in form and
substance reasonably satisfactory to Purchaser;
 
(i)  each of the persons listed in Section 7.1(i) of the Disclosure Schedule
shall have entered into an employment/consulting agreement on terms satisfactory
to Purchaser (including, without limitation, provisions relating to
confidentiality, proprietary rights, non-competition and non-solicitation), and
such agreements shall be in full force and effect and all of such persons shall
be willing and able to perform in accordance with such agreements;
 
(j)  Purchaser shall have obtained financing sufficient for it to consummate the
transactions contemplated by this Agreement on terms and conditions satisfactory
to Purchaser (in its sole and absolute discretion) and Purchaser shall have been
satisfied with its examination and diligence investigation of the Company, and
its business, assets, financial condition and results of operations;
 
57

--------------------------------------------------------------------------------


 
(k)  the Company shall have obtained the issuance, reissuance or transfer of all
Permits required under Law for Purchaser to conduct the operations of the
Company’s business as of the Closing Date, and the Company shall have satisfied
all property transfer requirements arising under Law;
 
(l)  the Company and 225 Bodwell Corporation shall have entered into and
executed a lease (and other necessary lease documentation) for the facility
located at 225 Bodwell Street, Avon, MA 02322 substantially in the form as set
forth on Exhibit G, attached hereto, and the Company and/or Subsidiaries that
lease the above described real property shall have executed and delivered a form
of termination and release document, dated as of the Closing Date and
substantially in the form as set forth on Exhibit B, attached hereto, with
respect to termination of any existing lease or leases affecting said real
property located at 225 Bodwell Street, Avon, Massachusetts 02322;
 
(m)  the Selling Stockholders shall have paid or made arrangements satisfactory
(to Purchaser, in its sole discretion) for payment and full discharge of all
Company Transaction Expenses and shall have provided written evidence,
satisfactory to Purchaser in its sole discretion thereof;
 
(n)  The Company shall have paid or made arrangements satisfactory to Purchaser
in its sole discretion for payment and full discharge of all Indebtedness of the
Company and its Subsidiaries existing immediately prior to Closing and shall
have completed the repurchase and redemption in full of all outstanding shares
of Preferred Stock as of the Closing, and shall have provided written evidence
thereof satisfactory to Purchaser in its sole discretion;
 
(o)  Purchaser shall have received the items listed in Sections 2.6 and 2.7;
 
(p)  each of the Selling Stockholders and the Escrow Agent shall have entered
into and executed the Escrow Agreement, substantially in the form of Exhibit C
hereto;
 
(q)  each of the Selling Stockholders and the Excluded Affiliates shall have
entered into and executed that certain Side Letter Agreement, substantially in
the form of Exhibit D hereto;
 
(r)  Each of the Selling Stockholders and their Affiliates shall have executed
and delivered a form of waiver and release document dated as of the Closing Date
and substantially in the form as set forth in Exhibit E attached hereto with
respect to the unconditional release of the Company and the Subsidiaries from
any and all Liabilities to the Selling Stockholders and their Affiliates;
 
(s)  The sale, transfer, assignment or conveyance or other delivery by 225
Bodwell Corporation to the Company of certain equipment and fixtures located at
225 Bodwell Avenue, Avon, MA in accordance with Sections 4.12(b) and
6.2(b)(viii) of the Disclosure Schedules shall have occurred pursuant to
agreements, instruments and other documentation in form and substance reasonably
acceptable to Purchaser;
 
58

--------------------------------------------------------------------------------


 
(t)  The Environmental Assessment at 225 Bodwell Street and 230 Bodwell Street
shall not have revealed any circumstances which could reasonably be expected to
result in (1) the criminal prosecution of the Company or any Subsidiary or any
director, officer or employee of the Company or any Subsidiary under
Environmental Laws, or (2) any suspension or closure of operations at 225
Bodwell Street or 230 Bodwell Street or the revocation or termination of any
Environmental Permits.
 
7.2           Conditions Precedent to Obligations of the Selling
Stockholders.  The obligations of the Selling Stockholders to consummate the
transactions contemplated by this Agreement are subject to the fulfillment,
prior to or on the Closing Date, of each of the following conditions precedent
(any or all of which may be waived by the Selling Stockholders in whole or in
part to the extent permitted by applicable Law):
 
(a)  the representations and warranties of Purchaser set forth in this Agreement
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects (other than
Sections 5.1 (Organization), 5.2 (Authorization of Agreement), 5.6 (Financial
Advisors) and 5.7 (Purchaser Common Stock), which representation and warranties
shall be true and correct), in each case, as of the date of this Agreement and
as of the Closing as though made at and as of the Closing, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties qualified as to materiality shall
be true and correct, and those not so qualified shall be true and correct in all
material respects, on and as of such earlier date);
 
(b)  Purchaser shall have performed and complied in all material respects with
all obligations and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;
 
(c)  No Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Selling Stockholders, the Company or any of the
Subsidiaries, or Purchaser, seeking to restrain or prohibit or to obtain
substantial damages with respect to the consummation of the transactions
contemplated hereby, and there shall not be in effect any Order by a
Governmental Body of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby;
 
(d)  The Selling Stockholders shall have received a certificate signed by the
President of the Purchaser, in form and substance reasonably satisfactory to the
Selling Stockholders, dated the Closing Date, to the effect that each of the
conditions specified above in Sections 7.2(a)-(c) have been satisfied in all
respects;
 
(e)  Purchaser shall have obtained any consent, approval, order or authorization
of, or made any registration, declaration or filing with, any Person or
Governmental Body set forth in Section 5.3(b) hereof in a form satisfactory to
the Selling Stockholders;
 
59

--------------------------------------------------------------------------------


 
(f)  Purchaser and the Escrow Agent shall have entered into and executed the
Escrow Agreement, substantially in the form of Exhibit C hereto;
 
(g)  Purchaser shall have entered into and executed that certain Side Letter
Agreement, substantially in the form of Exhibit D hereto; and
 
(h)  Each of the Company and Cuming Microwave Corporation shall have entered
into and executed that certain transition services agreement substantially in
the form of Exhibit F hereto.

 
 
ARTICLE VIII
 
INDEMNIFICATION
 
8.1           Survival of Representations and Warranties.  The representations
and warranties of the parties contained in this Agreement, any certificate
delivered pursuant hereto or any Selling Stockholder Document, Company Document
or Purchaser Document shall survive the Closing for a period of eighteen (18)
months following  the Closing Date; provided, however, that the representations
and warranties (a) of the Selling Stockholders set forth in Sections 3.1
(Organization), 3.2 (Authorization), 3.4 (Ownership), 3.6 (Financial Advisors),
4.1 (Organization), 4.2 (Authorization), 4.4 (Capitalization), 4.5
(Subsidiaries), and 4.29 (Financial Advisors), shall survive the Closing
indefinitely, (b) of the Selling Stockholders set forth in Sections 4.10
(Taxes), 4.15 (Employee Benefit Plans) and 4.19 (Environmental) shall survive
the Closing until sixty (60) days following the expiration of the applicable
statute of limitations with respect to the particular matter that is the subject
matter thereof and (c) of Purchaser set forth in Sections 5.1 (Organization),
5.2 (Authorization), 5.6 (Financial Advisors) and 5.7 (Purchaser Common Stock)
shall survive the Closing indefinitely (in each case, the “Survival Period”);
provided, further, however, that any obligations hereunder shall not terminate
with respect to any Losses as to which the Person to be indemnified shall have
given notice (stating in reasonable detail the basis of the claim for
indemnification) to the indemnifying party in accordance with Section 8.3(a)
before the termination of the applicable Survival Period.
 
8.2           Indemnification.
 
(a)  Subject to Sections 8.1, 8.4 and 8.5 hereof, the Selling Stockholders
hereby agree, jointly and severally, (except with respect to Section 8.2(a)(ii),
in which case it shall be severally but not jointly) to indemnify and hold
Purchaser, the Company, and their respective directors, officers, employees,
Affiliates, stockholders, agents, attorneys, representatives, successors and
assigns (collectively, the “Purchaser Indemnified Parties”) harmless from and
against, and pay to the applicable Purchaser Indemnified Parties the amount of,
any and all losses, liabilities, claims, obligations, deficiencies, demands,
judgments, damages, interest, fines, penalties, claims, suits, actions, causes
of action, assessments, awards, costs and expenses (including costs of
investigation and defense and reasonable attorneys’ and other professionals’
fees), or any diminution in value, whether or not involving a third party claim
(individually, a “Loss” and, collectively, “Losses”):
 
60

--------------------------------------------------------------------------------


 
(i)  based upon, attributable to or resulting from the failure of any of the
representations or warranties made by the Selling Stockholders in this
Agreement  or in any Selling Stockholder Document or Company Document to be true
and correct in all respects at and as of the date hereof and at and as of the
Closing Date;
 
(ii)  based upon, attributable to or resulting from the breach of any covenant
or other agreement on the part of the Selling Stockholders or (prior to the
Closing) the Company under this Agreement or any Selling Stockholder Document or
Company Document;
 
(iii)  imposed under or pursuant to any Environmental Laws (including any loss
of use of Company Property or any tangible personal property of the Company or
any of the Subsidiaries) arising from or related to any condition, act or
omission by the Company or any Subsidiary or any predecessor thereof or related
to the operations of the Company or any Subsidiary or any predecessor thereof at
any real property currently or formerly owned, operated or leased by the Company
or any Subsidiary or any predecessor thereof, whether known or unknown, accrued
or contingent, to the extent existing on or prior to the Closing Date, including
any Environmental Costs and Liabilities and any liabilities imposed pursuant to
common law associated with a Release of Hazardous Materials; and
 
(iv)  arising from or related to any Company Transaction Expenses, Indebtedness,
repurchase or redemption of all outstanding shares of Preferred Stock or other
fees, and/or like payments, including, without limitation those of any Person
having acted or claiming to have acted, directly or indirectly, as a broker,
finder or financial advisor for the Selling Stockholders or the Company or the
Subsidiaries in connection with the transactions contemplated by this Agreement.
 
(b)  Subject to Sections 8.1 and 8.4, Purchaser hereby agrees to indemnify and
hold the Selling Stockholders and their respective Affiliates, stockholders,
agents, attorneys, representatives, successors and permitted assigns
(collectively, the “Selling Stockholder Indemnified Parties”) harmless from and
against, and pay to the applicable Selling Stockholder Indemnified Parties the
amount of any and all Losses:
 
(i)  based upon, attributable to or resulting from the failure of any of the
representations or warranties made by Purchaser in this Agreement or in any
Purchaser Document to be true and correct in all respects at the date hereof and
as of the Closing Date;
 
(ii)  based upon, attributable to or resulting from the breach of any covenant
or other agreement on the part of Purchaser under this Agreement or any
Purchaser Document;
 
(iii)  arising from or related to any claim for payment of fees and/or like
payments, including, without limitation those of any person having acted or
claiming to have acted, directly or indirectly, as a broker, finder or financial
advisor for Purchaser in connection with the transactions contemplated hereby or
the consummation of the transactions contemplated by this Agreement; and
 
61

--------------------------------------------------------------------------------


 
(iv)  based upon, attributable to or resulting from the operation and conduct of
the business of the Company or any of its Subsidiaries following the Closing
Date, including, without limitations, any Loss based upon, attributable to or
resulting from any breach of contract, breach of warranty, tort, infringement,
violation of Environmental Laws or other legal requirement, claim, or lawsuit to
the extent that such matter solely originates and occurs after the Closing Date,
subject to any provision hereof assigning responsibility for specific items to
the Selling Stockholders.  The foregoing terms of this subsection (b)(iv) shall
not apply to any Losses based upon, attributable to or resulting from  facts,
events, transactions, actions, omissions or inactions which occur or originate
on or prior to the Closing Date or which occur or originate based upon,
attributable to or resulting from facts, events, transactions, actions,
omissions or inactions that may continue following the Closing Date or that may
occur or originate following the Closing Date due to operations, practice(s) or
conduct of the Company or any of its Subsidiaries established, formulated or
begun prior to the Closing Date.
 
(c)  The right to indemnification or any other remedy based on representations,
warranties, covenants and agreements in this Agreement, or any Selling
Stockholder Documents, Company Document or Purchaser Document shall not be
affected by any investigation conducted at any time, or any knowledge acquired
(or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of, or compliance with, any such representation,
warranty, covenant or agreement.  The waiver of any condition based on the
accuracy of any such representation or warranty, or on the performance of or
compliance with any such covenant or agreements, will not affect the right to
indemnification or any other remedy based on such representations, warranties,
covenants and agreements.
 
8.3           Indemnification Procedures.
 
(a)  A claim for indemnification for any matter not involving a third party
claim may be asserted by notice to the party from whom indemnification is
sought; provided, however, that failure to so notify the indemnifying party
shall not preclude the indemnified party from any indemnification which it may
claim in accordance with this Article VIII, except to the extent the
indemnifying party can demonstrate actual loss and prejudice as a result of such
failure to notify.
 
62

--------------------------------------------------------------------------------


 
(b)  In the event that any Legal Proceedings shall be instituted or that any
claim or demand shall be asserted by any third party in respect of which
indemnification may be sought under Section 8.2 hereof (regardless of the
limitations set forth in Section 8.4) (a “Third Party Claim”), the indemnified
party shall promptly cause written notice of the assertion of any Third Party
Claim of which it has knowledge which is covered by this indemnity to be
forwarded to the indemnifying party.  The failure of the indemnified party to
give reasonably prompt notice of any Third Party Claim shall not release, waive
or otherwise affect the indemnifying party’s obligations with respect thereto
except to the extent that the indemnifying party can demonstrate actual loss and
prejudice as a result of such failure.  Subject to the provisions of this
Section 8.3, the indemnifying party shall have the right, at its sole expense,
to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Third Party Claim which relates to any Losses
indemnified against hereunder; provided that the indemnifying party shall have
acknowledged in writing to the indemnified party its unqualified obligation to
indemnify the indemnified party with respect to such Third Party Claim as
provided hereunder.  If the indemnifying party elects to defend against,
negotiate, settle or otherwise deal with any Third Party Claim which relates to
any Losses indemnified by it hereunder, it shall within five days of the
indemnified party’s written notice of the assertion of such Third Party Claim
(or sooner, if the nature of the Third Party Claim so requires) notify the
indemnified party of its intent to do so; provided, that the indemnifying party
must conduct the defense of the Third Party Claim actively and diligently
thereafter in order to preserve its rights in this regard.  If the indemnifying
party elects not to defend against, negotiate, settle or otherwise deal with any
Third Party Claim which relates to any Losses indemnified against hereunder,
fails to notify the indemnified party of its election as herein provided or
contests its obligation to indemnify the indemnified party for such Losses under
this Agreement, the indemnified party may defend against, negotiate, settle or
otherwise deal with such Third Party Claim.  If the indemnified party defends
any Third Party Claim, then the indemnifying party shall reimburse the
indemnified party for the expenses of defending such Third Party Claim upon
submission of periodic bills.  If the indemnifying party shall assume the
defense of any Third Party Claim, the indemnified party may participate, at his
or its own expense, in the defense of such Third Party Claim; provided, however,
that such indemnified party shall be entitled to participate in any such defense
with separate counsel at the expense of the indemnifying party if (i) so
requested by the indemnifying party to participate or (ii) in the reasonable
opinion of counsel to the indemnified party, a conflict or potential conflict
exists between the indemnified party and the indemnifying party that would make
such separate representation advisable; and provided, further, that the
indemnifying party shall not be required to pay for more than one such counsel
for all indemnified parties in connection with any Third Party Claim.  The
parties hereto agree to provide reasonable access to the other to such documents
and information as may be reasonably requested in connection with the defense,
negotiation or settlement of any such Third Party Claim.  Notwithstanding
anything in this Section 8.3 to the contrary, neither the indemnifying party nor
the indemnified party shall, without the written consent of the other party,
settle or compromise any Third Party Claim or permit a default or consent to
entry of any judgment unless the claimant or claimants and such party provide to
such other party an unqualified release from all liability in respect of the
Third Party Claim.  If the indemnifying party makes any payment on any Third
Party Claim, the indemnifying party shall be subrogated, to the extent of such
payment, to all rights and remedies of the indemnified party to any insurance
benefits or other claims of the indemnified party with respect to such Third
Party Claim.
 
(c)  After any final decision, judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, or a settlement shall have been consummated, or the
indemnified party and the indemnifying party shall have arrived at a mutually
binding agreement, in each case with respect to a Third Party Claim hereunder,
the indemnified party shall forward to the indemnifying party notice of any sums
due and owing by the indemnifying party pursuant to this Agreement with respect
to such matter and the indemnifying party shall pay all of such remaining sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within five Business Days after the date of such notice.
 
63

--------------------------------------------------------------------------------


 
8.4           Limitations on Indemnification for Breaches of Representations and
Warranties.
 
(a)  An indemnifying party shall not have any liability under Section 8.2(a)(i)
or Section 8.2(b)(i) hereof unless the aggregate amount of Losses incurred by
the indemnified parties and indemnifiable thereunder based upon, attributable to
or resulting from the failure of any of the representations or warranties to be
true and correct exceeds $500,000 (the “Basket”) in which case  the indemnifying
party shall be required to pay only to the extent of Losses in excess of such
amount; provided that the Basket limitation shall not apply to Losses related to
the failure to be true and correct of any of the representations and warranties
set forth in Sections 3.1 (Organization), 3.2 (Authorization), 3.4 (Ownership),
3.6 (Financial Advisors), 4.1 (Organization), 4.2 (Authorization), 4.4
(Capitalization), 4.5 (Subsidiaries), 4.10 (Taxes), 4.15 (Employee Benefit
Plans), 4.19 (Environmental), 4.29 (Financial Advisors),  5.1 (Organization),
5.2 (Authorization) and 5.6 (Financial Advisors) hereof.  The Selling
Stockholders obligations in respect of Section 8.2(a)(v) shall be as described
(including the limitations thereto) in Section 8.2(a)(v) of the Disclosure
Schedule.
 
(b)  Neither the Selling Stockholders nor Purchaser shall be required to
indemnify any Person under Section 8.2(a)(i) or 8.2(b)(i) for an aggregate
amount of Losses exceeding an amount equal to $25,000,000 (the “Cap”) in
connection with Losses related to the failure to be true and correct of any of
the representations or warranties of the Selling Stockholders or Purchaser in
Articles III, IV and V, respectively; provided that there shall be no Cap with
respect to Losses related to the failure to be true and correct of any of the
representations or warranties contained in Sections 3.1 (Organization), 3.2
(Authorization), 3.4 (Ownership), 3.6 (Financial Advisors), 4.1 (Organization),
4.2 (Authorization), 4.4 (Capitalization), 4.5 (Subsidiaries), 4.10 (Taxes),
4.15 (Employee Benefit Plans), 4.19 (Environmental), 4.29 (Financial Advisors),
and 5.1 (Organization), 5.2 (Authorization), 5.6 (Financial Advisors), and 5.7
(Purchaser Common Stock) of this Agreement.
 
(c)  For purposes of the failure of any representations or warranties to be true
and correct and the calculation of Losses hereunder, any materiality or Material
Adverse Effect qualifications in the representations, warranties, covenants and
agreements shall be disregarded.
 
(d)  The Selling Stockholders shall have no right of contribution or other
recourse against the Company or the Subsidiaries or their respective directors,
officers, employees, Affiliates, agents, attorneys, representatives, assigns or
successors for any Third Party Claims asserted by Purchaser Indemnified Parties,
it being acknowledged and agreed that the covenants and agreements of the
Company are solely for the benefit of the Purchaser Indemnified Parties.
 
8.5           Tax Matters.
 
64

--------------------------------------------------------------------------------


 
(a) Tax Indemnification.  The Selling Stockholders hereby agree, jointly and
severally, to be liable for and to indemnify and hold the Purchaser Indemnified
Parties harmless from and against, and pay to the Purchaser Indemnified Parties
the amount of, any and all Losses in respect of (i) all Taxes of the Company and
the Subsidiaries (or any predecessor thereof), except to the extent such Taxes
are accrued as Included Current Liabilities in the Closing Balance Sheet and
taken into account in determining the Final Closing Working Capital (A) for any
taxable period ending on or before the Closing Date, and (B) for the portion of
any Straddle Period ending at the close of business on the Closing Date
(determined as provided in Section 8.5(d)); (ii) any and all Taxes imposed on
any member of a consolidated, combined or unitary group of which the Company or
any Subsidiary (or any predecessor thereof) is or was a member on or prior to
the Closing Date, by reason of the liability of the Company or any Subsidiary
(or any predecessor thereof), pursuant to Treasury Regulation Section
1.1502-6(a) (or any predecessor or successor thereof or any analogous or similar
provision under state, local or foreign Law); (iii) the failure of any of the
representations and warranties contained in Section 4.10 to be true and correct
in all respects (determined without regard to any qualification related to
materiality contained therein) or the failure to perform any covenant contained
in this Agreement with respect to Taxes; (iv) any failure by the Selling
Stockholders to timely pay any and all Taxes required to be borne by the Selling
Stockholders pursuant to Section 8.5(b)(iii).
 
(b)  Filing of Tax Returns; Payment of Taxes.
 
(i)  The Company shall (and shall cause the Subsidiaries to) timely file all Tax
Returns required to be filed by it on or prior to the Closing Date and shall pay
or cause to be paid all Taxes shown due thereon.  All such Tax Returns shall be
prepared in a manner consistent with prior practice.  The Company shall provide
Purchaser with copies of such completed Tax Returns at least twenty (20) days
prior to the due date for filing thereof, along with supporting workpapers, for
Purchaser’s review and approval.  The Selling Stockholders and Purchaser shall
attempt in good faith to resolve any disagreements regarding such Tax Returns
prior to the due date for filing.  In the event that the Selling Stockholders
and the Purchaser are unable to resolve any dispute with respect to such Tax
Return at least ten days prior to the due date for filing, such dispute shall be
resolved pursuant to Section 8.5(g), which resolution shall be binding on the
parties.
 
(ii)  Following the Closing, Purchaser shall cause to be timely filed all Tax
Returns required to be filed by the Company and the Subsidiaries after the
Closing Date and, subject to the rights to payment from the Selling Stockholders
under Section 8.5(b)(iii), pay or cause to be paid all Taxes shown due
thereon.  The Company shall provide the Selling Stockholders with copies of such
completed Tax Returns required to be filed by the Company and/or the
Subsidiaries for any period ending on or before the Closing Date at least twenty
(20) days prior to the due date for filing thereof, along with supporting
workpapers, for Selling Stockholder’s review and approval.  The Selling
Stockholders and Purchaser shall attempt in good faith to resolve any
disagreements regarding such Tax Returns prior to the due date for filing.  In
the event that the Selling Stockholders and the Purchaser are unable to resolve
any dispute with respect to such Tax Return at least ten (10) days prior to the
due date for filing, such dispute shall be resolved pursuant to Section 8.5(f),
which resolution shall be binding on the parties.  Purchaser shall work with the
Stockholder Representative for purposes of resolving any dispute as set forth
herein.  Notwithstanding any dispute as set forth herein, Purchaser will be
allowed to file Tax Returns by the due date.
 
65

--------------------------------------------------------------------------------


 
(iii)  Not later than ten (10) days prior to the due date for the payment of
Taxes on any Tax Returns which Purchaser has the responsibility to cause to be
filed pursuant to Section 8.5(c)(ii), the Selling Stockholders shall pay to
Purchaser the amount of Taxes, as reasonably determined by Purchaser, owed by
the Selling Stockholders pursuant to the provisions of Section 8.5(a).  No
payment pursuant to this Section 8.5(c)(iii) shall excuse the Selling
Stockholders from its indemnification obligations pursuant to Section 8.5(a) if
the amount of Taxes as ultimately determined (on audit or otherwise) for the
periods covered by such Tax Returns exceeds the amount of the Selling
Stockholders’ payment under this Section 8.5(c)(iii).
 
(iv)  The Purchaser shall pay the Selling Stockholders the amount of any refund
of Taxes for any period ending on or before the Closing Date which is received
by the Company or the Purchaser after the Closing Date, and subject to
resolution of any dispute with respect thereto pursuant to Section 8.5(f).
 
(c)  Straddle Period Tax Allocation.  The Company will, unless prohibited by
applicable Law, close the taxable period of the Company and the Subsidiaries as
of the close of business on the Closing Date.  If applicable Law does not permit
the Company or a Subsidiary to close its taxable year on the Closing Date or in
any case in which a Tax is assessed with respect to a taxable period which
includes the Closing Date (but does not begin or end on that day) (a “Straddle
Period”), the Taxes, if any, attributable to a Straddle Period shall be
allocated (i) to the Selling Stockholders for the period up to and including the
close of business on the Closing Date and (ii) to Purchaser for the period
subsequent to the Closing Date.  Any allocation of income or deductions required
to determine any Taxes attributable to a Straddle Period shall be made by means
of a closing of the books and records of the Company and the Subsidiaries as of
the close of the Closing Date, provided that Taxes other than those based upon
or related to income and receipts and exemptions, allowances or deductions that
are calculated on an annual basis (including, but not limited to, depreciation
and amortization deductions) shall be allocated between the period ending on the
Closing Date and the period after the Closing Date in proportion to the number
of days in each such period.
 
(d)  Tax Audits.
 
(i)  If notice of any Legal Proceeding with respect to Taxes of the Company or
any of the Subsidiaries (a “Tax Claim”) shall be received by either party for
which the other party may reasonably be expected to be liable pursuant to
Section 8.5(a), the notified party shall notify such other party in writing of
such Tax Claim; provided, however, that the failure of the notified party to
give the other party notice as provided herein shall not relieve such failing
party of its obligations under this Section 8.5 except to the extent that the
other party is actually and materially prejudiced thereby.
 
66

--------------------------------------------------------------------------------


 
(ii)  Purchaser shall have the right, at the expense of the Selling Stockholders
to the extent such Tax Claim is subject to indemnification by the Selling
Stockholders pursuant to Section 8.5(a) hereof, to represent the interests of
the Company and the Subsidiaries in any Tax Claim, provided that with respect to
a Tax Claim relating exclusively to taxable periods ending on or before the
Closing Date, Purchaser shall not settle such claim without the consent of the
Selling Stockholders, which consent shall not be unreasonably withheld.
 
(e)  Transfer Taxes.  Purchaser shall be liable for and shall pay (and shall
indemnify and hold harmless the Selling Stockholder Indemnified Parties against)
all sales, use, stamp, documentary, filing, recording, transfer or similar fees
or taxes or governmental charges as levied by any Governmental Body including
any interest and penalties) in connection with the transactions contemplated by
this Agreement.
 
(f)  Disputes.  Any dispute as to any matter covered by this Section 8.5 shall
be resolved by an independent accounting firm mutually acceptable to the Selling
Stockholders and the Purchaser.  The fees and expenses of such accounting firm
shall be borne equally by the Selling Stockholders, on the one hand, and the
Purchaser on the other.  If any dispute with respect to a Tax Return is not
resolved prior to the due date of such Tax Return, upon applicable extension,
such Tax Return shall be filed in the manner which the party responsible for
preparing such Tax Return deems correct, subject to the other party’s right to
require filing of an appropriate amendment of such Tax Return upon resolution of
such dispute.
 
(g)  Time Limits.  Any claim for indemnity under this Section 8.5 may be made at
any time prior to sixty (60) days after the expiration of the applicable Tax
statute of limitations with respect to the relevant taxable period (including
all periods of extension, whether automatic or permissive).
 
(h)  Exclusivity.  The indemnification provided for in this Section 8.5 shall be
the sole remedy for any claim in respect of Taxes, including any claim arising
out of or relating to a breach of Section 4.10.  In the event of a conflict
between the provisions of this Section 8.5, on the one hand, and the provisions
of Sections 8.1 through 8.4, on the other, the provisions of this Section 8.5
shall control.
 
8.6           Indemnity Escrow.  Any payment the Selling Stockholders are
obligated to make to any Purchaser Indemnified Parties pursuant to this Article
VIII shall be paid first, to the extent there are sufficient funds in the
Indemnity Escrow Account, by release of funds to the Purchaser Indemnified
Parties from the Indemnity Escrow Account by the Escrow Agent in accordance with
the terms of the Escrow Agreement.  To the extent the Indemnity Escrow Amount is
insufficient to pay any remaining sums due, then the Selling Stockholders shall
be required to jointly and severally pay all of such additional sums due and
owing to the applicable Purchaser Indemnified Party by wire transfer of
immediately available funds within five (5) Business Days after the date of such
notice.  Eighteen (18) months following the  Closing Date, the Escrow Agent
shall release the Indemnity Escrow Amount (to the extent not utilized to pay any
Purchaser Indemnified Parties for any indemnification claim) to the Stockholder
Representative (for distribution to the Selling Stockholders in accordance with
their respective pro rata portion of the Purchase Price), except that the Escrow
Agent shall retain an amount (up to the total amount then held by the Escrow
Agent) equal to the amount of claims for indemnification under this Article VIII
asserted within eighteen (18) months following the Closing Date but not yet
resolved (“Unresolved Claims”).  The Indemnity Escrow Amount retained for
Unresolved Claims shall be released by the Escrow Agent (to the extent no
utilized to pay Purchaser Indemnified Parties for any such claims resolved in
favor thereof) upon their resolution in accordance with this Article VIII and
the terms of the Escrow Agreement.
 
67

--------------------------------------------------------------------------------


 
8.7           Tax Treatment of Indemnity Payments.
 
 The Selling Stockholders and the Purchaser agree to treat any indemnity payment
made pursuant to this Article VIII as an adjustment to the Purchase Price for
all income tax purposes.  If, notwithstanding the treatment required by the
preceding sentence, any indemnification payment under Article VIII (including
Section 8.5) is determined to be taxable to the party receiving such payment by
any Taxing Authority, the party paying such indemnity payment shall also
indemnify the party receiving such payment for any Taxes incurred by reason of
the receipt of such payment, it being agreed that calculation of any such Taxes
shall reflect the amount of any Losses incurred by the party receiving such
payment in connection with such Taxes (or any asserted deficiency, claim,
demand, action, suit, proceeding, judgment or assessment, including the defense
or settlement thereof, relating to such Taxes).
 
ARTICLE IX

 
TERMINATION
 
9.1           Termination of Agreement. This Agreement may be terminated prior
to the Closing as follows:
 
(a)  At the election of the Stockholder Representative or Purchaser on or after
June 30, 2010 (such date, as it may be extended under this Section 9.1(a), the
“Termination Date”), if the Closing shall not have occurred by the close of
business on such date (as may be extended pursuant hereto), provided that the
terminating party is not in material default of any of its obligations
hereunder.
 
(b)  by mutual written consent of the Stockholder Representative and Purchaser;
 
(c)  by written notice from Purchaser to the Stockholder Representative that
there has been an event, change, occurrence or circumstance, individually or in
the aggregate with any such events, changes, occurrences or circumstances that
has had or could reasonably be expected to have a Material Adverse Effect;
 
(d)  by the Stockholder Representative or Purchaser if there shall be in effect
a final nonappealable Order of a Governmental Body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; provided, however, that the right to terminate
this Agreement under this Section 9.1(d) shall not be available to a party if
such Order was primarily due to the failure of such party to perform any of its
obligations under this Agreement;
 
68

--------------------------------------------------------------------------------


 
(e)  by Purchaser if any Selling Stockholder or the Company shall have breached
or failed to perform any of its representations, warranties, covenants or
agreements set forth in this Agreement, or if any representation or warranty of
any Selling Stockholder or the Company shall have become untrue, in either case
such that the conditions set forth in Sections 7.1(a) or 7.1(b) would not be
satisfied and such breach is incapable of being cured or, if capable of being
cured, shall not have been cured within ten (10) days following receipt by the
Stockholder Representative of notice of such breach from the Purchaser; or
 
(f)  by the Stockholder Representative if Purchaser shall have breached or
failed to perform any of its representations, warranties, covenants or
agreements set forth in this Agreement, or if any representation or warranty of
Purchaser shall have become untrue, in either case such that the conditions set
forth in Sections 7.2(a) or 7.2(b) would not be satisfied and such breach is
incapable of being cured or, if capable of being cured, shall not have been
cured within ten (10) days following receipt by Purchaser of notice of such
breach from the Stockholder Representative.
 
9.2           Procedure Upon Termination.  In the event of termination and
abandonment by Purchaser or the Stockholder Representative, or both, pursuant to
Section 9.1, written notice thereof shall forthwith be given to the other party
or parties, and this Agreement shall terminate, and the purchase of the Shares
hereunder shall be abandoned, without further action by Purchaser, the Company
or the Selling Stockholders; provided, however, that the obligations of the
parties under Section 6.9, Section 9.3 and Article X shall remain in full force
and effect.
 
9.3           Effect of Termination.  In the event that this Agreement is
validly terminated as provided herein, then each of the parties shall be
relieved of their duties and obligations arising under this Agreement after the
date of such termination and such termination shall be without liability to
Purchaser, any Selling Stockholder or the Company; provided, however, that (a)
in the event that this Agreement is terminated by Purchaser pursuant to Sections
9.1(c) or 9.1(e),  then the Company and the Selling Stockholders agree, jointly
and severally, to pay to Purchaser an amount equal to all out-of-pocket fees and
expenses related to the transactions contemplated by this Agreement (provided
that such obligation shall not be for an amount in excess of $275,000)
(including all fees and expenses of counsel, accountants and financial advisors
of Purchaser and its Affiliates and filing and other fees, collectively,
“Purchaser Expenses”) and (b) in the event that this Agreement is terminated by
the Stockholder Representative pursuant to Section 9.1(f), or in the event this
Agreement is terminated by either Stockholder Representative or the Purchaser
pursuant to Section 9.1(a) due to Purchaser’s failure to obtain financing
sufficient to pay the Cash Price and to consummate the transactions contemplated
by this Agreement, then the Purchaser agrees to pay the Selling Stockholders an
amount equal to all out of pocket fees and expenses related to the transactions
contemplated by this Agreement (provided that such obligation shall not be for
an amount in excess of $275,000) (including all fees and expense of counsel,
accountants and financial advisors of the Selling Stockholders, the Company and
the Subsidiaries and Affiliates and filing and other fees, collectively “Seller
Expenses”).  Any payment is to be made within five (5) Business Days after such
applicable termination.
 
69

--------------------------------------------------------------------------------


 
9.4           Deposit.  Upon the execution of this Agreement, Purchaser shall
deposit with Casner & Edwards, LLP, in its capacity as escrow agent for purposes
of a portion of the Purchaser Common Stock (“Purchaser Common Stock Escrow
Agent”), pursuant to that certain Purchaser Common Stock Escrow Agreement
(“Purchaser Common Stock Escrow Agreement”), dated as of even date herewith, by
and among Purchaser, the Stockholder Representative and the Purchaser Common
Stock Escrow Agent, 8,333,333 shares of common stock, par value $0.001 per
share, representing $1,000,000 of the Purchase Price, issued to the Selling
Stockholders (the “Escrowed Stock”).  The Escrowed Stock, pursuant to the
Purchaser Common Stock Escrow Agreement, shall either (i) be applied as a
deposit towards the Purchase Price as provided in Section 2.2 or (ii) be
retained by the Selling Stockholders in the event that this Agreement is
terminated by the Stockholder Representative pursuant to Section 9.1(f), or in
the event this Agreement is terminated by either the Stockholder Representative
or Purchaser pursuant to Section 9.1(a) due to Purchaser’s failure to obtain
financing sufficient to pay the Cash Price and to consummate the transactions
contemplated by this Agreement.
 
ARTICLE X

 
MISCELLANEOUS
 
10.1           Expenses.  Except as otherwise provided in this Agreement, the
Selling Stockholders and Purchaser shall each bear its own expenses incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby, it being
understood that in no event shall the Company bear any of such costs and
expenses.  Notwithstanding the foregoing, the Selling Stockholders shall be
responsible for, and shall pay directly or promptly reimburse Purchaser for
amounts paid by or on behalf of Purchaser, all filing fees lawfully payable to
or at the request of any Governmental Body in connection with this Agreement,
the Selling Stockholder Documents, the Purchaser Documents and the consummation
of the transactions contemplated hereby and thereby.
 
10.2           Stockholder Representative.
 
(a)  Each Selling Stockholder hereby irrevocably appoints John W. Cuming (the
“Stockholder Representative”) as such Selling Stockholder’s representative,
attorney-in-fact and agent, with full power of substitution to act in the name,
place and stead of such Selling Stockholder with respect to the transfer of such
Selling Stockholder’s Shares to Purchaser in accordance with the terms and
provisions of this Agreement and to act on behalf of such Selling Stockholder in
any amendment of or litigation or arbitration involving this Agreement and to do
or refrain from doing all such further acts and things, and to execute all such
documents, as such Stockholder Representative shall deem necessary or
appropriate in conjunction with any of the transactions contemplated by this
Agreement, including the power:
 
70

--------------------------------------------------------------------------------


 
(i)  to take all action necessary or desirable in connection with the waiver of
any condition to the obligations of the Selling Stockholders to consummate the
transactions contemplated by this Agreement;
 
(ii)  to negotiate, execute and deliver all ancillary agreements, statements,
certificates, statements, notices, approvals, extensions, waivers, undertakings,
amendments and other documents required or permitted to be given in connection
with the consummation of the transactions contemplated by this Agreement (it
being understood that such Selling Stockholder shall execute and deliver any
such documents which the Stockholder Representative agrees to execute);
 
(iii)  to terminate this Agreement if the Selling Stockholders are entitled to
do so;
 
(iv)  to give and receive all notices and communications to be given or received
under this Agreement and to receive service of process in connection with the
any claims under this Agreement, including service of process in connection with
arbitration; and
 
(v)  to take all actions which under this Agreement may be taken by the Selling
Stockholders and to do or refrain from doing any further act or deed on behalf
of the Selling Stockholder which the Stockholder Representative deems necessary
or appropriate in his sole discretion relating to the subject matter of this
Agreement as fully and completely as such Selling Stockholder could do if
personally present.
 
(b)  If John W. Cuming becomes unable to serve as Stockholder Representative,
Pamela A. Cuming, or such other Person or Persons as may be designated by a
majority of the Selling Stockholders, shall succeed as the Stockholder
Representative.
 
10.3           Submission to Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial.
 
(a)  Except as otherwise specifically provided under Section 2.4, the parties
hereto hereby irrevocably submit to the non-exclusive jurisdiction of any
federal or state court located within the State of Texas over any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action proceeding related thereto may be
heard and determined in such courts.  The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such
dispute.  Each of the parties hereto agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
 
(b)  Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 10.7.
 
71

--------------------------------------------------------------------------------


 
(c)   THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.
 
10.4           Entire Agreement; Amendments and Waivers.  This Agreement
(including the schedules and exhibits hereto), the Selling Stockholder Documents
and the Purchaser Documents represent the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought.  No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.  The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach.  No failure on the part of any party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.
 
10.5           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas applicable to contracts made
and performed in such state.
 
10.6           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally by hand (with written confirmation of receipt), (ii) when sent by
facsimile (with written confirmation of transmission) or (iii) one Business Day
following the day sent by overnight courier (with written confirmation of
receipt), in each case at the following addresses and facsimile numbers (or to
such other address or facsimile number as a party may have specified by notice
given to the other party pursuant to this provision):
 
If to any Selling Stockholder, to:
 
c/o Cuming Corporation
225 Bodwell Street
Avon, MA 02322
Facsimile:  (508) 580-0960
Attention: John W. Cuming, Chairman
 
72

--------------------------------------------------------------------------------


 
With a copy to: Casner & Edwards, LLP
303 Congress Street
Boston, MA 02210
Facsimile: (617) 426-8810
Attention: David J. Chavolla


If to Purchaser, to:
 
Deep Down, Inc.
8827 W. Sam Houston Parkway N., Suite 100
Houston, TX 77040
Facsimile:  (281)-517-5001
Attention:  Eugene L. Butler, Executive Chairman
 
With a copy to:
 
Looper Reed & McGraw, P.C.
1300 Post Oak Blvd., Suite 2000
Houston, Texas 77056
Facsimile:  (713) 986-7100
Attention:  Jeffrey D. Hopkins
 
10.7           Severability.  If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
 
10.8           Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  Nothing in this Agreement shall create or be deemed to
create any third party beneficiary rights in any person or entity not a party to
this Agreement except as provided below.  No assignment of this Agreement or of
any rights or obligations hereunder may be made by either the Selling
Stockholders or Purchaser (by operation of law or otherwise) without the prior
written consent of the other parties hereto and any attempted assignment without
the required consents shall be void; provided, however, that Purchaser may
assign this Agreement and any or all rights or obligations hereunder (including
Purchaser’s rights to purchase the Shares and Purchaser’s rights to seek
indemnification hereunder) to any Affiliate of Purchaser, any Person from which
it has borrowed money or any Person to which Purchaser or any of its Affiliates
proposes to sell all or substantially all of the assets relating to the
business.  Upon any such permitted assignment, the references in this Agreement
to Purchaser shall also apply to any such assignee unless the context otherwise
requires.
 
73

--------------------------------------------------------------------------------


 
10.9           Non-Recourse.  No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or representative of Purchaser shall have any liability for any obligations or
liabilities of Purchaser under this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.
 
10.10           Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile), each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties.

 
 
** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**
 
74

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
 

 
DEEP DOWN, INC.
        By: /s/ Eugene L. Butler     Eugene L. Butler, Executive Chairman      
              Cuming Corporation         By: /s/ John W. Cuming     John W.
Cuming, Chairman                    
SELLING STOCKHOLDERS:
        /s/ John W. Cuming  
John W. Cuming
                    /s/ Ruth D. Cuming and Jon E. Steffensen   Ruth D. Cuming
and Jon E. Steffensen, Executors for the Estate of William R. Cuming under will
dated March 31, 2003, as amended

 
 
 
75

--------------------------------------------------------------------------------




 
EXHIBIT A


Selling Stockholder Information


Selling Stockholder Name and Address
Number of Shares of
Common Stock
Percentage of Purchase Price
         
John W. Cuming
32 Union Park
Boston, MA 02118
8,250
82.50%
         
Ruth D. Cuming and Jon E.
Steffensen,
Executors for the Estate of
William R. Cuming under will dated
March 31, 2003, as amended
1,750
17.50%
 
c/o Jon E. Steffensen, Esq.
     
Steffensen, Herman & Doggett, LLC
     
45 School Street
     
Boston, MA 02108
     



 
Stockholder
Number of Shares of
Class A Preferred Stock
   
Ruth D. Cuming and Jon E. Steffensen,
Executors for the Estate of William R. Cuming
under will dated March 31, 2003, as amended
7,500
 
Stockholder
Number of Shares of
Class B Preferred Stock
   
Ruth D. Cuming and Jon E. Steffensen,
Executors for the Estate of William R. Cuming
under will dated March 31, 2003, as amended
1,600


 
 
76

--------------------------------------------------------------------------------

